Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 1 of 64

EXHIBIT 13
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 2 of 64

 

 

 

| RLI Number | 23914 | 1.67 | 1
| | | De fi SSoUmaAE TEE | Juniper Advanoed Ant elners SeniGe
Ae he - | on SRX
ee Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/20142015

 

Juniper Advanced Anti-Malware Service on SRX
Software Functional Specification

Hopper Wang ho rw@juniper.net

Xiaosong Yang xyang@juniper.net
Ping Wu png@juniper.net
Andrew Onofreychuk aonofreychuk@juniper.net
Lydia Zhao lydiazhao@juniper.net
Bruce Kao bkao@juniper.net

TEMPLATE REVISION HISTORY AND GUIDELINES:
The revision history is available through the version control function of the application hosting this template.

Please read the file named: README_BEFORE_EDITING_TEMPLATES. tt in the templates folder BEFORE
making changes to this template, ensure you check the accuracy of both contents and format:

- Contents: What has changed

- Format? Check if owner, version number (everywhere it appears), TL9000 process number and template number
are current in the document properties dialogue.

 

~~ [ Formatted: Right

 

© Copyright 2012 Juniper Networks, Inc. all rights reserved— Proprietary and Confidential —

 

Do not distribute outside of the company without the p i: of F ! g ing
Printed or downloaded copies are for reference only!
Template: J3.02.P05.T01—Ver. 14 Template Owner: Ramesh RN

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173278
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 3 of 64

 

RLI Number —

JUNIPer aa

IRS is
Document

 

23914 | 1.67 | 1
Juniper Advanced Anti-Malware
Service on SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/201-42015
Table of Contents

1. Introduction ...........0068 Jinvdvenifedensdvareilvers says uitusiahirdiuniie tepid egsh denetbenshaveni sea aaiiddan'e 1
1.1. Reference 3
12 RLIList 4
1.3 Feature Parity Traceability 4
2.  Functionality............... ‘ rd itaaie 5
2.1. Goals 20
2.2 Exceptions 21
2.3. Assumptions 21
2.4 Functional competitive data 21
2.6 APlIs/Messages 23
2.6 Manageability 23
2.7 Examples or Interaction Descriptions 33
2.8 Supportability (Serviceability, Diagnose-ability and Fault Handling).............0000. 34
2.9 Dependencies and Interactions with other Components in the System... 41
2.10 Legal Considerations 42
3. Other Requirements .........ccccccsecceneeecnneenesenneeseneneananennenenes 44
4. System Resource Estimation .............:.s:sssecseseseereseecesecesssseseeeesereceenenenenes 45
4.1. Performance Related Resources 45
5. —- Scaling ANd Performance .......cccescceesseessnrsssareesrenserenosreeseneeseesesenanseaser ceases FO
5.1. Target Scaling 46
5.2. Target Performance 46
Compatibility ISSUCS .........ccecccecteneeesneeeneenenenseneeeenenanneneneeseneseneeeensaes sid raha 47

 

oan a

- Security Considerations ............cccccesreccsresserseerecsereeseecnenennenersereesarevenseeens FO

 

« —-— Platforms SUPPOrted .......cccseeccessssensseenesseneesnsnensnesensneeterstascenesenseeeeneeesneeens4

 

 

 

 

 

 

 

 

 

 

 

 

 

. Common Infrastructure Seana svoye 51
9.1 High Availability (HA) 51
9.2. Aggregated Ethernet/ SONET/ IRB Support §2
9.3 Services/JSF (JUNOS Services Framework) IMmpacct........0..sscccscseseessssesteessensteessersenes OZ
9.4 Multi-Chassis Support 52
9.5 64-Bit Support 52
9.6 IPv6 Support 52
9.7 Logical System Support 52

We SOK Mi pae bes cisccte Sige igcsrrestiarete ih aenanaidtneswensaasmieres 53
10.1 SDK Customer Usage 53
11. JUNOS Ready Software considerations casa 54
Rie | INS as coaeia es cag ncesayecap sonerggesteeteagaegeadaenatenziae ectengcisueetorsazeaien 55
13. Glossary 56
14. Design Specification exception ........... Savane 57
© Copyright 2012 Juniper Networks, Inc. all rights reserved— Proprietary and Confidential —
Do not distribute outside of the company without the p i: of J N g ing

 

Printed or downloaded copies are for reference only!

Template: J3.02.F05.T01—Ver. 1.4

HIGHLY CONFIDENTIAL - SOURCE CODE

Template Owner: Ramesh RN

JNPR-FNJN_29002 00173279
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 4 of 64

 

 

 

 

| RLINumber | 23914 jrez [1
J | | Dp e fi Document Title | Juniper Advanced Anti-Malware
. i
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/20442015

 

 

 

 

15. Functional Specification Approver Checklist ......cccsccesessecrseeresreeneee SO

Functional Specification Document Checklist
Compliance

 

© Copyright 2012 Juniper Networks, Inc. all rights reserved— Proprietary and Confidential —

 

 

Do not distribute outside of the pany without the p of P we a ‘ing
Printed or downloaded copies are for reference only!
Template: J3.02.P065.701—Ver. 1.1 Template Qwner: Ramesh RN

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173280
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 5 of 64

 

 

 

 

 

 

 

 

| RLINumber | 23914 [rez [1
J | | Dp eC fi Document Title Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/20442015

 

® Copyright 2012 Juniper Networks, Inc. all rights reserved— Proprietary and Confidential —

 

Do not distribute outside of the pany without the p of iP ks engineering
Printed or downloaded copies are for reference only!
Template: J3.02.P06.701 —Ver. 1.1 Template Owner: Ramesh RN

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173281
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 6 of 64

 

 

 

 

| RLI Number 23914 [rez [1
J | | Dp e fi Document Title | Juniper Advanced Anti-Malware
NETWORKS: Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 9510/2523/20442015

 

 

 

 

 

© Copyright 2012 Juniper Networks, Inc. all rights reserved— Proprietary and Confidential —

 

 

Do not distribute outside of the pany without the p of p g ing
Printed or downloaded copies are for reference only!
Template: J3.02.P065.701—Ver. 1.1 Template Owner: Ramesh RN

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173282
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 7 of 64

 

RLI Number 23914 | 1.67 | 1
J LJ | Pt fi Document Title Juniper Advanced Anti-Malware
NETWORKS Service on SRX

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0§10/2523/204442015

 

 

 

 

 

1. Introduction

Juniper Advanced Anti-Malware solution can differentiate Juniper from competitors and prevent
Juniper's products, solutions and services fram commoditization. It is a scalable and high performing
designed to:

« Inline blocking of known malware downloads
e Eventual notification of previously unknown malware downloads
« Eventual notification of clients which have become infected

Juniper Advanced Anti-Malware (AAMW) solution integrates with SRX (sensor & enforcer), Argon Cloud
Server (detection engine, web portal, host analyzer, connector and so on) to achieve both ingress and
egress visibilities and enforcement capabilities.

Argon cloud server implements variety of techniques including fast checking, Anti-virus signatures to the
comprehensive sandboxing technologies that trick and watch malware exploding, and scores the threat
and renders a verdict for sensor (SRX) to enforce a policy, either inline block for the current and/or for
future conversation. Argon cloud is an important part of this solution but should be transparent to the
customer in many ways when the solution is complete.

5RX acts as a telemetry/inspection sensor and dynamic action enforcer. As the sensor, SRX inspects beth
ingress and egress network traffic, extracts the interested file content and passes it to Argon cloud
server. Argon cloud analyzes the file input from SRX through series of advanced detection technologies
and returns a verdict of the file indicating if the file is malicious. As the enforcer, SRX takes action based
on the verdict/threat-level and SRX policy settings.

There are two sets of connections between SRX and Argon cloud. One is on SRX control plane, which is
used for SRX to download configurations that include file type/category filters, white/black list, file
magic DB from the Argon Cloud, and send health status/counter reports to the Argon Cloud. Another
one is on SRX data plane, which is used for SRX to submit files and meta-data to the Argon Cloud and to
receive verdicts returned from the Argon Cloud. All the persistent connections will be re-connected if it’s.
broken or timeout for some reason, syslog will be generated and connection counters will be increased.

Figure 1 shows the high-level architecture of the Argon solution.

© Copyright 2012 Juniper Networks, Inc, — eee and Confidential —
Do not distribute outside of the company without the p p i ing
Printed copies are for reference ore
Template: J3.02,P05.707 =—Ver 1.1 Template Owner, Ramesh RM

Page 1

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173283
JUNIPer

NETWORKS

 

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 8 of 64

 

RL! Number

23914 | 1.67 | 1

 

Document Title

Juniper Advanced Anti-Malware
Service on SRX

 

Document
Owner

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

Version Date

9510/2523/204.42015

 

 

 

 

Juniper Advanced Anti-Malware Solution

 

 

 

Argon Cloud
Logging API Load Host
Server Server Balancer Analzer Feed Server
a
=~ User Portal Krypton
Verdict: Data Plane
(Threat-tevel)) (Extracted File Contents)
[File Verdict)
‘Control Plane —
(UbMaglc DB) |Health Status
(Black/White List} Telemetry Data

 

 

 

 

Internat
HTTP(s) Server

   

Permit OF Inline Block
Log Notification

 

 

 

SRX FW

Juniper Advanced Anti-Malware Solution

Argon Cloud
Logging API Host Feed
Server Server iy pion Analyzer Server
~ AWS Load

 

   
  
 
 
 

Data Plane

(Extracted File Contents)
(Mota Gata)

(C&C Eventiag)

 

Verdict
(inspect! (Threat-level)
(Fost File Cheek Table} | Health Status
(File Category Mapping) | Telemetry Data

  

 

internet
HTTP(s) Server

End Users

Permit or Inline Blocking
Log Notification

   

 

  

 

SRX FW

a

| Formatted: Font: Calibri, 12 pt, Font color:
| Text 1

 

 

HIGHLY

Figure 1 Juniper Advanced Anti-Malware Solution Architecture

© Copyright 2012 Juniper Networks, Inc. - Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02.P05.T01 —Ver, 1.1 Template Owner; Ramesh RN

Page 2

CONFIDENTIAL - SOURCE CODE

JNPR-FNJN_ 29002 00173284
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 9 of 64

 

 

 

RLI Number 23914 | 1.67 | 1
J [ | De ( Document Title | Juniper Advanced Anti-Malware
rv Service on SRX
NETWORKS an _=!
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

 

| Version Date 0510/2523/204.42015

 

This document and RLI only focus on the advanced anti-malware service running on the SRx. Details of
Argon solution can be referred to "Argon Solution Overview" and "Argon SRX Architecture".
1.1 Reference

1. Market Requirements Document (MRD)

https://junipernetworks.sharepoint.com/sites/Projects1/etp/_layouts/15/start.aspx#/supporting/Forms/Allite
ms.aspx?R ootFolder=/sites/Projects1 /etp/supporting/Requirements %20and%20ENG%20Response&Fald
erCTID=0x01200043A0991 E98C61 B45A93890B65A8EAAS32 View=%/7B3E5F02B4-1 CEA-46E3-8E4B-
E3FE7098419A%/7D

2. Argon SRX Architecture

https://junipernetworks.sharepoint.com/sites/Projects1/AAMVV/controlled/Argon%20Technical%20Docum
ents/Random%20technical%20docs/Argon%20SRX%20Architecture. pdf

3. Argon System Specification
https ://junipernetworks.sharepoint.com/sites/ProjectsT/AAMVWV/ layouts/15/WopiFrame.aspx?sourcedoc=

 

BC58BB70-C968-418C-B35E-
F2B9FB216AE3}&file=Argon%20System%20Specification.docx&action=default

4. Argon Solution Overview

https://junipernetworks.sharepoint.com/sites/Projectst/etp/ layouts/15//VopiFrame.aspx?sourcedoc=%/7B
F6CFBAF2-183F-46F0-A6A9-
D4336573C57F %7D&file=Argon%20Solution%20v9%208.docx&action=default

5. Argon Sample API

 

36468- 6FEO-47FA- AO! 1-7EC03B754F D3}&file=Argon %20Client%20APIs. docx&action=defa ult

6. Argon Soft Configuration

https ://junipernetworks.sharepoint.com/sites/Projects1/etp/_layouts/15//VopiFrame.aspx?sourcedoc={43F
C337A-757D-4B1E-9D11-59D2B8332A8E}&file=Argon%20S oft% 20Confiquration.docx&action=default
De RLI23819- Move WF to RTCOM Branch FS

 

Move WE to RTCOMM Branch ES, docx

 

8. JUNOS Qosmos DPI Integration Design Specification
https ://matrix juniper net/docs/DOC-148132

9. NextGen Common Protocol Parser

https ://matrix.juniper.net/docs/DOC-183601

10. Syslog over TLS RTCom and SSL Enhancements

ttp://cvs. juniper .net/cgi-bin/viewovs.cgi/*checkout*/:
rojects/|sfispecs/Syslog%20o0ver%20TLS%20RTCom%20and%20SSL%20Enhancements.docx

11. JSF SSL Functional Spec
http://cvs.juniper.net/cgi-bin/viewcvs.cqgi/sw-projects/jsf/specs/isf_ssl.txt?view=markup

   

© Copyright 2012 Juniper Networks, Inc. — ene and Confidential —

 

Do not distribute outside of the company without the p i: i ing
Printed copies are for reference oneal
Template: J3.02,P05,701 —Ver, 1.1 Template Owner; Ramesh R N
Page 3

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173285
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 10 of 64

 

RLI Number

Document Title

JUNIPer

23914

a a |

Juniper Advanced Anti-Malware
Service on SRX

 

Document
Owner

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

| | Version Date

 

 

 

0§10/2523/20442015

 

12. WebSocket RFC
http://tools.ietf.org/html/rfc6455

1.2  RLIList

 

| RLI No Description

 

 

| 23914 Juniper Advanced Anti-Malware Service on SRX

1.3. Feature Parity Traceability

This feature is not for Parity purpose.

 

© Copyright 2012 Juniper Networks, Inc, — ea and Confidential —

Do not distribute outside of the company without the p

Printed copies are for reference one
Template Owner; Ramesh RN

Template: J3.02,P05 701 —Ver. 1.1

Page 4

HIGHLY CONFIDENTIAL - SOURCE CODE

ip Ing

JNPR-FNJN_29002 00173286
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 11 of 64

 

RL Number

Document Title

23914 |e || i

| Juniper Advanced Anti-Malware

 

Service on SRX

JUNIPer

I WOR a re =

 

 

 

 

Document Hopper Wang, Xiaosong Yang, |, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/20442015

 

2. Functionality
~ Control Plane

To enable Juniper Advanced Anti-Malware service on SRX, customer needs to go to the Argon cloud

web portal to register an account first, apply for the license (freemium or premium), get the http link of
the bootstrap packages, then use Junos "op url" command to download Argon bootstrap package and
script to SRX. The bootstrap package includes related security certificates (e.g., SRX key/certificate,
Argon Cloud server's CA certificate) for upcoming mutual authentications between 5RX and the Cloud.
The script will install related security certificates on the SRX and commit the configuration for Argon
cloud connection includes Argon server's URL and the tls-profile. Once the related certificates are
installed on SRX, AAMWD daemon starts to establish the secure connections between SRX and the
Argon Cloud. In future, Security Design (SD) will integrate with Argon Cloud, so at that time customer no
needs to use Argon cloud web portal, but can use SD for centralized management.

 

 

 

 

 

 

 

 

 

 

ee ee eee J Argon Cloud
' ; Server
i — = T = 7 =
vy RE =. ==
cL Palle TL bobtewanil, Health Data || rue magicos
op unl script | package Telemery Counters ss watat
' ee
r ; cLI
' ' r= ———— = >
' i j Commands
cLi i I \ ‘*
Configuration \ '
“ .
so 5—— 4° St NSD PKID H AAMWD =! | USPINFO F-+-----
; 7
\
ise lec POONN POONN Poon
!
PFE wv
[rw Policy Modulo| | JSF_AAMW Plugin

 

 

 

Figure 2 SRX Advanced Anti-Malware Service & Control Connections with Argon Cloud

Figure 2 shows JunOS modules running on SRX for advanced anti-malware service and control
connections with the Argon Cloud.

From this diagram, we can see there are two logical connections between SRX and Argon cloud:

1. Bootstrap connection

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02.P05.T01 —Ver, 1.1 Template Owner: Ramesh RM

Page5

HIGHLY CONFIDENTIAL

SOURCE CODE

JNPR-FNJN_29002_ 00173287
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 12 of 64

 

 

 

 

RL! Number 23914 | 1.67 | 1
J [ | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORRS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

The user will use “op url" script to download the install package. This is a temporary https
connection. In this connection, there is not a certificate-based mutual authentication between
S5RX and the Argon Cloud. However, "op url" command can verify file’s integrity by checking
md5/sha1/sha-256 result after downloading. For example:

op url <https://cloud.juniper.net/customerl/aamw-install-scritp.qgz> key md5
BddeZglahl2s73313ddfhyil>.
Note: The url and key string oreated and “opied From cloud UT.

In order to do mutual authentications between SRX and Argon Cloud, SRX needs to have SRX-
cert and private key, and Cloud server's CA cert. These certificates and private key will not

be available to SRX till the Ist connection is set up, from which Cloud will push the info to the
SRX. The URLin "op url" is the place to which SRX sets up the 1st connection. In addition, it is
the user who will generate the URL (in “op url") in the Cloud web portal and manually copy &
paste it to the SRX CLI (i-e., in the command of 'op url’). It is assumed the mutual authentication
is assured considering it is the same user who performs the actions on creating the URL and
inputting it on SRX. In addition, the URL (in the "op url") has been designed as a one-time URL,
meaning that it will be invalid after the 1™ use.

2. AAMW Control Plane connection
A persistent TLS connection is set up between AAMWD daemon and Argon Cloud. This secure
connection is used for SRX to receive soft-configurations (including file type/category mapping,
customized profile, file magic DB, white/black list from the Argon Cloud and send health data to
the Argon Cloud. A certificate-based mutual authentication is performed between SRX and
Argon Cloud during the secure channel establishment. At the transport protocol level,
WebSocket is used as it supports bi-directional real time communication.

1) File categories mapping

This is the global file categories configure which defines category / file type mapping. The
mapping table includes category name, mime type, file extension, minimum/maximum size
of each file type and submission sample rate.

executable appl wee n-ole msi, mst, 1024 TO4bS7 a0
msm, dat

portable _d appLicatior
Sument texr/s

10de 5/400

. applicaticon/s-ter 5
archive ive AsBAsOE
applicarion/ rar

 

© Copyright 2012 Juniper Networks, Inc, — ceeeen and Confidential -

 

Do not distribute outside of the company without the p Pp i ing
Printed copies are for reference ore
Template: J3.02,P05,T01 —Ver, 1.1 Template Gwner: Ramesh RN
Page 6

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173288
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 13 of 64

 

 

 

 

 

/RLI Number 23914 J1ez [4
J [ | Pe f, Document Title | Juniper Advanced Anti-Malware
NETWORK Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

Table 1 File Category Mapping Table

 

2) Updatable fast file check table

 

 

There is a static fast file check table for file fast identifying. It's generated and managed < [aren Indent: Left: 0.75", No bullets or
numbering

 

by cloud which include some static signature for popular file types.
3) Customer specific profile configuration

Customer is allowed to configure for each profile via Argon Web portal is the file types,
extensions or file categories that won’t be scanned and per-category sample size thresholds.
For the detailed info, please refer to the document <Argon_Soft_Configuration>.

4) Whitelist & Blacklist

Whitelist defines list of file downloading sources from which files downloaded are not
needed for an anti-malware inspection, Blacklist defines the list of sources that need to be
block for file downloading. There will be 4 lists: Customer White List, Customer Black list,
Global White List and Global Black List. Argon cloud will send these 4 lists to SRX.

In each list, there will be 3 types of entries:

® URLs
URLs can be defined as basic patterns (* and ? wildcards only) or as exact literal
matches. The url pattern must start with “http://”, both http and https traffic will be
matched.
The maximum length of each URL entry is 2048 Bytes.
« IPs
IPs can be defined as subnet masks, ranges, or full |P addresses.
* Hostnames
Hostnames can be defined as basic patterns (* and ? wildcards only), as
partial/subdomains (e.g. all subdomains of Microsoft.com, or all subdomains of
cdn.akamai.us), or as literal exact matches.
The maximum length of each Hostname entry is 128 Bytes.
Juniper White List or Juniper Black List JNPR B/W List has up to 3K entries; Customer White
list or Black list has up to 1K entries. Customer can define whitelist and blacklist in Argon
web portal, which always have higher priority than other lists.

© Copyright 2012 Juniper Networks, Inc. — cen and Confidential -

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference ore
Template: J3.02,P05,T01—Ver. 1.1 Template Owner: Ramesh RN
Page 7

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173289
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 14 of 64

 

 

 

RLI Number 23914 | 1.67 | 1
J [ | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

 

| Version Date 0510/2523/20442015

 

The order of Black/White list checking is as follows:

Customer White List

Customer Black List

Global White List

Global Black List

During the matching, First match wins.

es

 

The Whitelist and Blacklist of AAMW service are only focused on inspecting files
downloaded from servers against malwares. While the Whitelist and Blacklist of security
intelligence are focus on enforcements on the connections from/to C&C servers.

5) Health Data

Health data collected by AAMWD will be sent to Argon Cloud via the same connection every
5 minutes, and it includes below contents:

Software version ~1T201491006
Mo

Hostname

Cluster

Serial pumber UN11EFO3BAGE
SorMeG Lion actives

whitelist hits
blacklist hits
2 &Telemetry data

 

   

~ Data Plane

Acting as a telemetry sensor and dynamic action enforcer of Juniper Advanced Anti-Malware solution,
SRX needs to extract the interested file content from HTTP/HTTPs traffic and pushes them to Argon
Cloud for inspectians,, and take enforcement based on the policy settings and the verdict-
number/threat-level returned from Argon cloud.

© Copyright 2012 Juniper Networks, Inc. -— cee een and Confidential -

 

Do not distribute outside of the company without the p Pp i ing
Printed copies are for reference are
Template: J3.02,P05,T01 —Ver, 1.1 Template Gwner: Ramesh RN

Page &

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173290
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 15 of 64

 

/RLI Number 23914 | 1.67 | 1
J [ | Pe fi Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0$10/2523/20142015

 

 

 

 

 

There are multiple connections lunched from SRX PFE side via RTCOM plugin and used for sending file
sample data to Argon cloud and receiving verdicts. It uses the same mutual authentication methods and
protocol as control plane connection, i.e., TLS + WebSocket. For performance considerations, each SPU
might initialize 16 TCP persistent connections.

© Copyright 2042 Juniper Networks, Inc, — vse and Confidential —
Do not distribute outside of the company without the p p i ing
Printed copies are for reference one
Template: J3.02,P05.707 =Ver 1.1 Template Owner, Ramesn RM

PageS

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173291
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 16 of 64

 

 

 

 

| RLI Number 23914 | 1.67 _| 1
J | | | De ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/20442015

 

 

 

 

 

 

 

 

 

 
          

  
   
  

 

         
 
 
     
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| Formatted: Font: Calibri, 11 pt, Font color:
orks Text 1
Pacha
PFE (
i JSF AAMW Plugin
=| e aes > Pactets<,.) aE
ow IT | cco) | eee ee. = eT
CATP(s} | oie Filter BS Other
\fontests | | _Polleytookue Phughs
v "TY" Fital Verdict
B/W Unt
Type
Manage
& Tromport
Call WebSocket AP]
Sockat Simulation
q
RTCOM ssu|* a ngiour

© Copyright 2012 Juniper Networks, Inc. ~ Proprietary and Confidential -
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02.F05.T01 —Ver, 7.1 Template Owner; Ramesh RN

Page 10

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173292
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 17 of 64

JUNIPer

SIET WORF

 

PRL Number

23914

 

Document Title

Juniper Advanced Anti-Malware
Service on SRX

 

 

 

 

 

 

 

 

PFE

 

 

 

 

 

 

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
Version Date 0510/2523/20442015
JSF AAMW Plugin
Plugin Framework | aetion |} > ee se
CHIP] | | ~~ Wepect Fife eaves Other ——
Sontexts | |, AAMW Policy Looky | Pluglas
Ga FilofVerdict
ce
_* Gale :
Buffer car
arerurs | * Presi

 

Fie{Contexts

Call WebSorket AF API
Socket Simulation

 

 

 

 

 

 

 

 

 

 

 

 

Figure 3 SRX Advanced Anti-Malware Packets and Event Process Diagram

Figure 3 shows the packets and events workflow on SRX PFE, specifically,

a. Aclientsends HTTP(s) packets to server, the traffic will pass through SRX plugin list.

b. JDPI plugin gets interest check event for this session, and will query other plugins if having an

interest in this session.

c. Only when the SRX Advanced Anti-Malware (AAMW) application service has been configured on the
matched FW policy, and Argon file filters have been downloaded and installed on SRX, the AAMW
plugin will notify JDP! plugin that it is interested in this session if the session is HTTP(s), and also

© Copyright 2012 Juniper Networks, Inc. — ac th lad and Confidential -

Do not distribute outside of the company without the p

Temptate: J3.02,P05,T01 —Ver. 1.1

HIGHLY CONFIDENTIAL

Printed copies are for reference ore

Page 11

SOURCE CODE

Template Owner: Ramesh RN

JNPR-FNJN_29002 00173293

 
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 18 of 64

 

RLI Number 23914 | 1.67 | 1
J [ | Pe (. Document Title | Juniper Advanced Anti-Malware
NETWORRS Service on SRK
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

 

| Version Date 0510/2523/20442015

 

registers with JDPI for the protocol contexts that it needs. SRX AAMW plugin also registers with JSF
framework for being interested in this session.

d. After interest check, JDPI plugin will call Qosmos engine to identify the protocol and parse the
contexts of this session. As AAMW service focuses on the ingress file downloading, SRX will only
inspect the file from server to client.

e, SRX AAMW plugin will hold the last one or two data packets before taking policy action.

ft. For each packet, JDPI module will copy the packet to Qosmos engine and query Qosmos if any
application/context is ready or not. If it is ready, then JDP! sends Application Filter Classification (AFC)
events or Parsed Context Propagation (PCP) events to each registered plugin. For an AFC event, it
includes the application type (e.g., HTTP or HTTPs).For a PCP event, it includes the protocol type,
context type, content length and content. AAMW plugin module will copy and manage interested
file contents extracted from HTTP/HTTPs traffic.

g. SRX AAMW plugin processes these events. If it's not HTTP(s), then SRX AAMW plugin ignores this
session and notifies JDP| to deregister HTTP protecal/context. Otherwise, SRX AAMW plugin will
create a buffer management object to maintain the URI and file context buffers.

h. 5RX will look up Argon Whitelist and Black list IP table first, if not match, then waiting for URL event
from JOPI. When getting URL event, AAMW plugin will lookup Argon URL/host white list and black
list. lf the URL or host matches the whitelist, then permits this file. If matching the blacklist, then
block the session.

i. Once the accumulated buffer size is larger than 8192 bytes or file end is reached, SRX AAMW plugin
will call file identification module to identify the file type. Once getting the file type, SRX AAMW
plugin will look it up in the file type filters. When.a match is hit, it will send the file content to Argon
cloud through secure (RTCOM+TLS) connections from SRX SPU. Otherwise it ignores this file content,
but still inspects this session because there might be HTTP pipeline requests.

J. Ifthe file size exceeds the maximum file-size-limit defined in file filter, SRX will stop sending the file
to Argon cloud and ignore the rest of file contents. A file terminate notification will be sent to Argon
cloud. From http header, SRX may get the length of the file content and will ignore it before sending
to Argon cloud in this case.

k. Before sending file contents to Argon cloud, SRX will check the sample rate of the file type. The
default sample rate is 100%. The sample rate of each file category is defined in the Argon Cloud and
can be modified by Argon cloud. It is pushed to SRX through control plane connection. If the
submission sample rate is not 100% (1.0), e.g. 50% (0.5), SRX will send one of this category/type file
to Argon and ignore the next one on the same SPU. The sample rate check interval is 5 minutes.

© Copyright 2012 Juniper Networks, Inc, — cee and Confidential —
Do not distribute outside of the company without the p p i ing
Printed copies are for reference ore
Template: J3.02,P05.707 =—Ver 1.1 Template Owner, Ramesh RN

Page 12

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173294
RLI Number 23914 | 1ez [1
J [ | De (. Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document “Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

>

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 19 of 64

 

 

 

Version Date | 0510/2523/20742015

 

 

The connections to Argon cloud is launched on-demand. It is only established when a SRX AAMW
policy is matched and SRX needs to send a file to the Argon Cloud. SRX will keep these connections
alive after they are established. Once advanced-anti-malware url configuration deleted or
deactivated, all these connections will be shutdown.

. After getting the file, Argon cloud will conduct malware inspection on it. For each file, Argon cloud

will return a result with a verdict-number to SRX, If it returns “undetermined”, then SRX will ignore
the file but still monitoring the session. If it returns a verdict-number, SRX will lookup AAMW policy
and take an action on the session based on the settings of the matched policy (e.g., permit or block).

In order to do inline blocking, AAMW plugin will hold the last 10K bytes for the interested file
content. When getting the verdict from cloud server, AAMW plugin will lookup current policy and
take corresponding action. If permit, then forward all the contents to client, otherwise will drop
these contents and send RST to client.

In this release, we support "block" action as inline blocking. The behavior of block action is to reset
the connection by sending RST packet to client and dropping the packets from server. The reason is
that if we don't close client session, it will cause partial download. For the server side, we don’t want
it to know there is advanced anti-malware service inline checking.

Implementation

To implement the above functionalities, the following SRX modules need to be involved:

1. Policy
The SRX Advanced Anti-Malware service is applied to the traffic that is inspected by zone based
firewall policy rules. The matching criteria of zone-based firewall include legacy 6 tuples lookup
(from and to zones, source and destination address/group, destination port, protocol and
application). Advanced Anti-Malware policy extends the firewall policy and it includes:
1) Action and notification based on the verdict-number/threat-level threshold
The action can be permit or block.
Log can be configured for notification. Customer can use Log Director or STRM to check
SRX Advanced Anti-Malware action's log.
2) Default action & notification
This is for the verdict-numbers that less than the threshold. The default action is permit
and no log.
3) Inspection-profile
Customer need to specify the name of inspection-profile in advanced anti-malware
policy. The name string is case sensitive. This profile is defined on Argon cloud server,

© Copyright 2012 Juniper Networks, Inc, — cee and Confidential —

 

Do not distribute outside of the company without the p Pp i ing
Printed copies are for reference Tet
Template: J3.02,P05.707 =—Ver 1.1 Template Owner; Ramesh RN

Page 13

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173295
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 20 of 64

 

 

 

 

| RLI Number 23914 | 1.67 | 1
J | | | De ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/204.42015

 

 

 

 

and pushed to SRX via control channel. The contents of inspection table includes
inspecting file categories and exclude lists.
4) Fallback-options
Fallback options should be taken when resources are out of limits or error conditions
occur:
o v¥erdictsend-timeout-exceeded
File content cannot be sent to cloud in 60 seconds.
o  verdict-timeout-exceeded
Argon cloud doesn't return the verdict within 3-2 seconds after file ended.
o serveruAreachable
© out-of-resource
Memory allocation is failed on SRX PFE.
a tea-many-requests

leit The-defaul ; 6 : dee Ines baris32 Hlow-SPU,
amelie Hpe ey bolt ees ae ALL

a __rate-limit
To prevent some corner cases that the system is abused, cloud side will provide
sample rate to each file type category and a global rate for whole SRX device. The
rates are from 0% to 100% and default is 100%. Category sample rate and global
sample rate will be combined (multiplied) together. Based on this combined sample
rate, SRX will limit percentage of certain category file contents sending to cloud.
When file contents sent exceeded the combined rate, SRX starts to fallback the files
by not sending to cloud.

The action of fallback options can be permit or block. Notification can be configured for

each item. Default is permit without log.

 

 

 

3 cy name oY name
Applications ———
inspection-profile N/A
(1-10)
recommended
Action ermit | ac

Match Verdict-threshold

Argon policy

Then
* Notification ce

Default-notification o
Whitelist-notification le
Blacklist-notification lex

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh RN

Page 14

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173296
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 21 of 64

 

RLI Number 23914 | 1ez [4
J [ | Pe f, Document Title | Juniper Advanced Anti-Malware
MET WORK Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/20442015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fallback ootdon permit | block permit
a ne le
| Sealing limi | masdsis——=sssons }i4—-SSSS5u asses
Table 3 SRX AAMW policy table
Note: Both capacity of argon palicy and inspection-profile are 32.

2. Administration
1) Argon Cloud configuration
Administrator needs to specify the Argon cloud URL setting, includes: Hostname, Port
and URI.
2) Authentication
Administrator needs to specify the tls-profile for authentication.

Note; The tls-profile should bind With the client's

  

 

  

that is gen

anism, please

 

3) Traceoptions -
Trace flag (policy, parser, context, connection, identification, plugin) and level (all, error,
info, notice, verbose, warning) will be supported. So it's easy to get the specified trace
information,

4) AAMWD restart
When the certificates of tls-profile are updated after installed, customer must restart
AAMWD manually so that AAMWD will reload the new certificates for the mutual
authentications with Argon Cloud.

nestart advanced-anti-malware =

conipletions:

   
   

 

 

Rue 3 command
gracefully Greve y restart the process
immediately y restart (SIGKIL the pracess
soft (SIGHUP) the process
| Pipe through 4 command

The secure connections between SRX RE and Argon Cloud will be reestablished.

3. Protocol identification and context parsing
JDP| Juniper Deep Packet Inspection) is a common parser framework, it can support multiple
application services like AppFW, AppTrack and AppQos. Juniper Advanced Anti-Malware service
also has dependency on JDPI for protocol classification and content parsing. JDPI includes AFC
(Application Filter Classification) and PCP (Parsed Context Propagation) modules. The
Application and Proto Context are available via JDP infrastructure for many protocols, and there
are rich 1700+ applications and 2500+ protocols contexts supported in JDPI.

© Copyright 2012 Juniper Networks, Inc. — ceeteen and Confidential —

 

Do not distribute outside of the company without the p i: i ing
Printed copies are for reference are
Temptate: J3.02,P05,T01 —Ver. 1.1 Template Owner: Ramesh RN
Page 15

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173297
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 22 of 64

 

 

 

RLI Number 23914 [rez [1
J [ | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

Version Date 0510/2523/20442015

 

 

 

 

In the first release, SRX only focuses on HTTP (JSF_PROTO_HTTP =67) and HTTPs
(JSF_PROTO_HTTPS = 68, JSF_PROTO_SSL = 199) protocols. Regarding the HTTP context types,
we need to check below context events:

 

48) JSF-PROTO_CRA_H TAL BECHUNK_SIZE

1) JSF-PROFO—CRGHARACONTFENT_ENCOBINGISE PROTO CTXT HTTP CONTENT RAW
2) JSF PROTO CTXT HTTP CONTENT

3) JSF PROTO CTXT HTTP URI

 

 

 

 

 

 

 

 

 

 

 

4) JSF PROTO CTXT HTTP INDEX
5) JSF PROTO CTXT HTTP MIME
6) JSF PROTO CTXT HTTP MIME TYPE
7)_JSF PROTO CTXT HTTP MIME TYPE MAIN
8) JSF PROTO CTXT HTTP MIME TYPE SUB
3) JSF PROTO CTXT_HTTP_ FILENAME
10) JSF PROTO _CTXT_HTTP PART FILENAME
11) JSF PROTO CTXT _HITP CONTENT TRANSFER ENCODING
12) JSF PROTO CTXT HTTP FILE COMPLETED
13) JSF PROTO CTXT HTTP METHOD
14) JSE PROTO CTXT_ HTTP_HOST

CTXT

15) JSF PROTO HTTP CONTENT ENCODING

 

© Copyright 2012 Juniper Networks, Inc. — ilerthend and Confidential —

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference cael
Template: J3.02.P05,T01—Ver, 1.1 Template Owner: Ramesh R N
Page 16

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173298
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 23 of 64

 

 

 

 

RLI Number 23914 | 1.67 | 1
J | | Pe f, Document Title | Juniper Advanced Anti-Malware
Service on SRX
=) WORK et _—___
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

 

| Version Date 0510/2523/20442015

 

16) JSF PROTO CTXT_ HTTP_ACCEPT ENCODING

17) JSF PROTO CTXT HTTP CONTENT RANGE

18) JSF PROTO CTXT HTTP CONTENT LEN

19) JSF PROTO CTXT_HTTP URI DECODED

2B HSRPROFOC RH AUSER AGENT

24) ISF_PROTO-CH_HTFFE_VERSION
JDP! plugin needs to do TCP reassemble to keep the PCP (Parsed Context Propagation) event in
order. SRX Advanced Anti-Malware plugin (jsf_aamw) need to buffer and manage the contexts
and send them to Argon cloud through RTCOM+SSL connections.
Note: To enable advanced-anti-malware service, Al license must be installed and activated.

4. SRX JSF_AAMW Service Plugin

SRX Advanced Anti-Malware service will add apewIJSF packet and stream plugin to the services
chain. This plugin will interact with JOP, register interested protocols and contexts, and provide
callback for the parser context event (PCP Event}. When a context is ready, it calls file magic to
recognize file type and send file content to Argon cloud through RTCOM+TLS session. Argon
cloud will return a verdict score/threat-level for the file, and SRX Advanced Anti-Malware plugin
takes action based on the score and policy. To support inline blocking, SRX Advanced Anti-
Malware plugin will hold the last one or two packets. The length of file content being held needs
to be larger than 1Kbyte to make sure the blocking action is more effective. .
Figure 4 shows the SRX Advanced Anti-Malware plugin architecture:

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential -

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference ore
Template: J3.02,P05,701 —Ver, 1.1 Template Gwner; Ramesh RN
Page 17

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173299
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 24 of 64

 

RLI Number 23914 l1ez [1

 

Document Title | Juniper Advanced Anti-Malware

Service on SRX

JUNIPer

NETWORKS

 

 

 

 

 

 

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 9510/2523/20142015
Brief Description: The JG AAW pligin regatens interested:
protccols and contests trom JO plugn end pares the setmcted Ale:
Peues shaourwergion end paler be ‘ealling eee fo Argen Server
Coe verdict on Argon Server

 

 

 

  
    

 

 

NSD (SLT) AAM
(container
process)

 

 

mice
© NSCs simply a conmunenprockis to Hoe
the conn /erary When contans all the loge:

 

Note Libraries Used
" ———— ¥ o re
ey = plugin = Libetrece
5 sp (ht Py ar = Libysh tate
Ware) ‘feed Conieet Pronaganon régrsh es

= (When pavsedcontat isready, a PLP = Libsmplock (Sv hockingy
eveotis generated aed JSF A AMY plugin 2 Libjunpar

 

a Ih event = Libeinn
. AANAR plugin pea contaat to
oi ener tfirmugh PTIOON fara
= GRY AAMY AnE theca ae
fie Boone returned from Argon server and:
SRM poley setting:

 

EF rconforennce

rig 4 SRX Advanced Anti-Malware Plugin Architecture

 

 

  

 

jsf aamw_stream (stream plugin mode), These two plugins share the same JSF infrastructure
but only one plugin will handle one http session. The decision of which plugin handles any
particular session is based on policy configuration. When a customer wants to blocking action
for suspected malware, a user would configure advanced-anti-malware policy action to block
those files with verdict larger than threshold, and in this case, jsf aamw stream is the plugin
that will handle the session because only in stream mode we can invoke tcp proxy to facilitate
inline blocking of the last 10KB of the file content. If customer doesn’t want to block any http
transaction and only wants to monitor the behavior, the policy action would be configured as
ermit. In this case, jsf aamw packet mode will be chosen for the session since TCP proxy will

not be required.

 

 

 

 

handles http URL and cookie in c2s (client to server) direction. IDP focuses on full protocol in
both c2s and s2c directions. AAMW plugin focuses on file contents mostly in s2c direction. We
plan to put JSF AAMW stream/packet plugin after IDP stream/packet plugin and UTM plugin.

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential —
Do not distribute outside of the company without the p i ing
Printed copies are for reference ciel
Template; J3.02,P05,T01 —Ver. 1.1 Template Owner: Ramesh R N

Page 18

HIGHLY CONFIDENTIAL - SOURCE CODE

JSF AAMIW stednieaukat plug has no adleraritency.a on |IDP and UTM Aphis: Ssecintel skew

 

Formatted: Font: 11 pt, Font color: Text 1,
(Asian) Chinese (PRC)

 

Formatted: Font: 11 pt, Font color: Text 1,
(Asian) Chinese (PRC)

_

 

Formatted: Font: 11 pt, Font color: Text 1,
(Asian) Chinese (PRC)

 

Formatted: Font: 11 pt, Font color: Text 1,
(Asian) Chinese (PRC)

Formatted: Font: Calibri, 11 pt, Font color:
Text 1

JNPR-FNJN_ 29002 00173300
RLI Number 23914 | 1.67 | 1
J [ | Pe f, Document Title | Juniper Advanced Anti-Malware
NET WORR Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

5.

7.

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 25 of 64

 

 

 

 

 

Version Date 0510/2523/204-42015

 

Network Transport - RTCOM framework

RT communication framework provides a scalable TCP session to external servers. The SRX
AAMW service plugin can initiate one or more TCP sessions ta send and receive data from
external servers leveraging RTCOM facility. SRX AAMW service will leverage RTCOM and SSL-I to
send extracted content to Argon cloud. Both client and server's certificate will be verified, so the
traffic is encrypted and secured. The number of RTCOM connection is 16 on each SPU.

Only when advanced-anti-malware policy configured, SRX AAMW plugin will set up the
connection to Argon cloud from each SPU, and will shut down all connections if configuration
deleted or deactivated. SRX AAMW plugin will use round robin algorithm to select connection
for file transporting, and do affinity binding of file and connection. If connection is closed or
broken for some reason, SRX will not resend the file content, and will ignore the future contents
of this file.

If error happens in the communication with Argon cloud, RTCOM propagates error codes to SRX
AAMW plugin. There are two kind of errors: TCP error and SSL error. RTCOM generates TCP
errors via detecting if or not get correct packet and timely response from TCP-| and TCP-T, And
for SSL error, RTCOM gets the error code from SSL-! plugin. RTCOM reports the error code to
AAMW plugin, then AAMW plugin does error handling actions according to the error code.

Message Communication - WebSocket & Msgpack

WebSocket defines a full-duplex single socket connection over which messages can be sent
between client and server. It uses http-like communication for initial handshake, running
untrusted code in a controlled environment to a remote host that has opted-in to
communications from that code. The benefits of web-socket is the standard mechanism for
server to initiate or send updates without having to have client poll (RPC model). We plan to
leverage WebSocket to send verdicts asynchronously, without requiring SRX requesting the
verdict in a poll mode. Please refer to RFC for more detailed description:

http://tools.ietf.ora/html/ric6455.

File Type inans ification ed ee File Check Table
that-describe-the- sell aisaibatw teat oe ies tise igs Conteh ach alli ie eee al
rime-types-We use LibMagic updatable fast file check table for file type identification. If a file
type is not included in the file magic database, AAMW plug-in is not able to identify it. The file
magic database will be pushed from cloud server to SRX. Besides this, cloud will provide the
infectable file types list to SRX, each defined file types has the following additional configuration:

 

® Copyright 2012 Juniper Networks, Inc, — cee eee and Confidential —

 

Do not distribute outside of the company without the p p i ing
Printed copies are for reference are
Template: J3.02,P05, 707 —Ver. 1.1 Template Owner: Ramesh RN
Page 19

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173301
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 26 of 64

 

 

 

 

 

 

 

 

| RLI Number 23914 | 1.67 | 1
J | | | De ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015
« File types

Which file types could be infected and need to be analyzed.
* Minimum file size
The threshold of how large a file of this type must be, before sending to cloud.
e Maximum file size
How large a file of this type has to be before no longer make senses to analyze.
* Submission sample rate
Default is 100%, but can be adjusted by Argon cloud.
8. PKID
PKID provides the framework for certificate management and authentication. AAMWD daemon
will call libpkic to connect with PKID, requesting for SRX client key and cert, validating server's
cert and doing CRL check.

9. Reverse DNS lookup

 

 

When PFE seeing a session, it will query local reverse DNS table on SPU locally. If does not exist, eens: Font: Calibri, 11 pt, Fant color:
then return NULL and send a request to RE (AAMWD) for reverse DNS lookup. Text 1, (Asian) Chinese (PRC)

 

AAMWD calls system (gethostbyaddr) API to do reverse DNS lookup, and propagates IP/Name
mapping entry to all PFEs, if can get the client computer name by IP successfully,

The next time, jsf_aamw plugin will query local DNS cache table on PFE, it will get the client
computer name and attach it into metadata with the field hostname of client_info.

If DNS resolution failed on RE, no |P/name mapping message send back to PFE. On PFE, there Is
no new reverse dns request for this IP in 15min. The maximum name length is 64 Bytes. Each
entry timeout is 1 hour.

Whether reverse DNS lookup can be successfully or not, it relies on the DNS configuration on
SRX. Please confirm that from SRX shell or CLI you can get the computer name by IP and get IP
by name.

 

9.10. SSL forward proxy
In order to support HTTPs protocol, customer needs to configure ssl-proxy application services
together with advanced-anti-malware on firewall network policy. Please refer to SSL Forward
Proxy documents for details.

2.1 Goals

® Extract file content from HTTP/HTIPs traffic

* identify the file types and map to category table

e Take inline actions based on file verdict-number and SRX policy configurations
® Provide secure connections (TLS) between SRX and Argon cloud

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02,P05,T01—Ver, 1.1 Template Owner: Ramesh R N

Page 20

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173302
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 27 of 64

 

 

RLI Number 23914 | 1.67 | 1
J [ | Pe f, Document Title | Juniper Advanced Anti-Malware
NET Service on SRK
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

2.2 Exceptions
2.2.1 Caveats

«e No
2.2.2 Limitations

| ® Inthe first release, only SRX¢-&4Forge SRX1500 are supported.
e AAmode of HA is not supported because of the limitation of RTCOM.
® Single file multi-thread downloading is not supported.
e Resuming preen downloading is not See

2.2.3. Non Goals

® LSYSis not supported the first release.
® |Pv6 is not supported.

® Other protocols such as SMTP, IMAP, POP3 and FTP are not supported in the first release.

2.3. Assumptions

* No
2.4 Functional competitive data

e Palo Alto Networks - WildFire
WildFireTM simplifies an organization’s response to the most dangerous unknown threats —
automatically turning the unknown to known, and quickly preventing them before they
compromising organizations. Unlike legacy security solutions, WildFire quickly identifies and
stops unknown malware, zero-day exploits, and other advanced attacks without requiring
manual human intervention or costly Incidence Response (IR) services after the fact.

https:/Awww.paloaltonetworks.com/praducts/echnologies/wildfire.html
https://paloaltonetworks.com/products/features/apt-prevention.html

* FireEye- Cyber Security & Malware Protection

The FireEye FX series is a group of threat prevention platforms that protect against content-
based attacks across a wide range of file types. The FireEye FX platforms analyze network file
shares to detect and quarantine malware brought into the network through the Web, email, or
manual means, such as online file sharing and portable file storage. The FX series thwarts the
lateral spread of advanced malware that traditional and next-generation firewalls (NGFW), IPS,
AV, and gateways miss. Advanced targeted attacks use sophisticated malware and advanced
persistent threat (APT) tactics, not only to penetrate defenses, but also to spread laterally and

© Copyright 2012 Juniper Networks, Inc, — ceeteens and Confidential —

 

Do not distribute outside of the company without the p ii: p i ing
Printed copies are for reference Sree
Template: J3.02,P05,707 =Ver. 1.1 Template Owner, Ramesh RM
Page 21

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173303
[ | PC f, Document Title. Juniper Advanced Anti- Malware Hl
Service on SRX_

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 28 of 64

 

RLI Number 23914 ‘| ier [4

 

Document Hopper Wang, : Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

Version Date 0510/2523/20442015

 

 

 

 

establisn a long-term foothold in the network.

 

http://www. fireeye.com/products-and-solutions/content-security.html

Checkpoint - Anti-Malware & Program Control

The Check Point Anti-Malware & Program Control Software Blade efficiently detects and
removes malware from laptops and desktops with a single scan. Viruses, spyware, keystroke
loggers, Trojans and rootkits are identified using signatures, behavior blockers and heuristic
analysis. Program control allows only approved programs to run the endpoint. This software
blade is easily managed by unified Endpoint Security Management.
https:/Awww.checkpoint.com/products/anti-malware-program-control.html

Fortinet - FortiSandBox

FortiSandbox is an Advanced Threat Protection Appliance designed to identify and help
customers thwart the highly targeted and tailored attacks that increasingly bypass traditional
defenses and lurk within networks. Offering a unique dual-level Sandbox, inspection of all
protocols in one appliance and optional integration with your existing FortiGate infrastructure,
FortiSandbox delivers highly effective protection against this emerging class of threats that is
affordable to buy and simple to deploy and manage. Complement your established defenses
with this cutting edge capability; analyzing suspicious and high risk files in a contained
environment to uncover the full attack lifecycle. Rich threat intelligence, actionable insight and
the option to share information with FortiGuard Labs in order to receive automated protection
updates help organizations reduce the risk of compromise and breach.

http// fortinet.com,.cn/products/fortisandbox/

Cisco Sourcefire AMP (ThreatGrid)

Sourcefire Advanced Malware Protection (AMP) for Networks is the only system to give you the
visibility and control necessary to protect your organization against highly sophisticated,
targeted, zero-day and persistent advanced malware threats. Designed for FirePOWER
appliances, AMP for Networks detects, blocks, tracks and contains malware threats across
multiple threat vectors withina single system.

http: -sourcefire.com/products/advanced-malware-protection/amp-capabilitles-network
Cyphort - Anti-Sandbox Malware

http://www.cyphort.com/products/

Lastline - Advanced Malware Protection & APT Security
http://www.lastline.com/platform

Juniper Advanced Anti-Malware Solution

© Copyright 2012 Juniper Networks, Inc, — cee and Confidential —

 

Do not distribute outside of the company without the p i: i ing
Printed copies are for reference ore
Template: J3.02,P05,T01 —Ver, 1.1 Template Owner: Ramesh RN
Page 22

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173304
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 29 of 64

 

 

 

 

RLI Number 23914 | 1sz [1 -
J [ | Pe if Document Title Juniper Advanced Anti-Malware
Wer Service on SRX
Document ‘Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/204-42015

 

 

 

Please refer to Market Requirements Document (MRD) for detailed info.

2.5 APls/Messages

Please refer to Design Specification,

2.6 Manageability

To enable Juniper Advanced Anti-Malware service on SRX, customer needs to configure argon cloud first,
including host name, port, authentication info. For security consideration, we will perform mutual
authentication between SRX and argon cloud. So please use setup script or manually run "request
security pki ..." commands to install the SRX client cert and Argon cloud server's ca certificate, create
profiles for these certificates, and reference it in SRX advanced-anti-malware authentication configuration
Both contro! plane and data plane are using the same authentication method with the same client/server
certs. All of these things can be done via bootstrap script,

Gustomer needs to define AAMW policy, choose the application for inspection, and configure the action
for the verdict threshold. Then attach AAMVV policy to firewall policy, and commit the configuration. After
that, the files transported in the pass through traffic which match this FW policy will be extracted and
pushed to Argon cloud. Argon cloud will return a verdict number to SRX for each file, which are
represented as integer values between 0 and 10. A value of O nearly always represents goodware, while
a value of 10 nearly always represents malware. Any value in-between represents an uncertain verdict,
but the higher the value, the more likely itis malware, As the number 0 means good, and SRX will permit
the session. For other verdict-numbers, customer can define a threshold to block higher in advanced-anti-
malware policy. For the file that Argon cloud first seeing, it will return unknown verdict and SRX will permit
the session (that is fallback action).

The advanced-anti-malware policy can be enabled on FW policy as an application service, like security
intelligence or application firewall. If customer needs to inspect HTTPs traffic, please enable ssl-proxy
application service on the same FW policy also.

2.6.1 CLI Configuration

Configure argon cloud url

Configure source address or source interface

Configure authentication parameters

Configure advanced-anti-malware policy

Configure SSL initiation profile for SRX to Argon connection (existingexisted fealure)
Configure firewall policy to enable advanced-anti-malware application service

Configure SSL proxy profile to inspect HTTPs traffic in firewall policy (existed featuretng)
Configure advanced-anti-malware traceoptions

Sample of advanced-anti-malware configuration

2.6.1.1 CLI Configuration Details
« Configure argon-cloud url

**., # # © @ # * @

© Copyright 2012 Juniper Networks, Inc, — ee and Confidential -

 

Do not distribute outside of the company without the p ii: p i ing
Printed copies are for reference one
Template: J3.02,P05.707 =—Ver 1.1 Template Owner, Ramesh RN
Page 23

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173305
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 30 of 64

 

 

 

 

| RLI Number 23914 [iez [1
J | | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

feet services advanced-anti-malware connection url
6 set services advanced-anti-malware connéction url
<https: //www.hostname.net:443>

« Configure authentication parameters
fset services advanced-anti-malware connection authentication

3 et services anvens ed-anti-malware connection authentication tls-profile

profile nane>

 

   

* Configure source address or source interface
fset services advanced-anti-malware connection source-address <1.1.1.1>
OR
feet services advanced-anti-malware connection seurce-interface <qe-0/0/2.0>
Note:
1), The source address or source interface uses For specifying the source IP to send
rilé contants (data plane) to Argon cloud.
2) If configures source interface but not source address, SRN will use the IP address
gotten from the specified interface for connections.
3) If none of them configured, then SRX will pick up source address automatically.

« Configure advanced-anti-malware policy
fset secvices advanced-anti-malware policy
@ set services adyanced-anti-malware policy <
® set services adyvanced-anti-malware policy
[<application-name> ...]
© set services advanced-anti-malware policy <
o set services advanced-anti-malware policy

 

applications

 

inspection-prefile pri
hateh yerdict-threshold

 

services advanced-anti-malware policy <name> then action block
services adyanced-anti-malware policy <name> then notification log
services advanced-anti-malware pelicy <name> default—notification Log
t services advanced-anti-malware policy <name> fallback-options
ac Biion <permit/block>
© Set services advanced-anti-malware policy <name> fallback-options
notification log

6
to
iy

o 6

ta

ft
tote

Q
ty
a

e Configure SSL initiation profile - example (existed featureing)
#set services asl initiation
o set services ssl initiation Beeman <
elient-certificate <srx client cer
Oo set services ssl initiation

   
 
     

 

A

 

krusted- 2a { Formatted: Font color: Text 1

‘profile pame> +
Formatted: Space Before: 0 pt, Bulleted +
Level: 2 + Aligned at; 0.75" + Indent at: 1"

   

al initiat ion

    

 

or TLS version 1.1 or TLS versian 1.2 { Formatted: Indent: Left: 1"

 

 

 

 

 

 

 

 

 

7 1 ‘ or +>) Formatted: Indent: Left: 1", No bullets or
Note: There should be a bootstrap script to import certificates and create + numbering
asl initiation profile. Please refer to "CLI Command Details" section for
how to import Certificates by manual. —By default, we will tlsavl.2 For the Formatted: Don't add space between
3] connections to cloud. ~ paragraphs of the same style

 

 

© Copyright 2012 Juniper Networks, Inc. — Sete and Confidential —

 

Do not distribute outside of the company without the p issi ip i ing
Printed copies are for reference sae
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh R N
Page 24

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173306
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 31 of 64

 

 

 

 

RLI Number 23914 l1ez [1
J [ | | De (. Document Title | Juniper Advanced Anti-Malware
NETWORKS SEIMbE DD SRN
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

* Configure firewall policy to enable advanced-anti-malware application service
© Enable advanced-anti-malware policy

#set security policies from-zene untrust
permit applicatian-services advanced-anti-malware <aainw_poli

o Need to configure SSL forward proxy if want to inspect HTTPs traffic

  

Le-Zone trust poliey 1 then

cyl >

#set security policies From-zone untrust te-zone trust policy 1 then
permit application-services ssl-proxy profile-name
* Configure ss! proxy profile to inspect HTTPs traffic - example (existed featureing)
Feet services ssl proxy profile

@ s8t services ssl proxy profile root—ca ssl-inspect-ca

© Ifthe user wants to ignore the failure of server cert verification, the user can use the following
command:
#set services ssl proxy profile ssl-inspect-profile actions ignore-

server-auth-failure

e Configure advanced- anti-malware traceoptions
advanced-anti-malware traceoptions flag ?

 

 

   

 

  

    

iset sery
Possible completions:

all Trace everything
connection Trace conn ions te server
content Tr content buffer management
daemon Tra advanced anti-malWare daemon
identification Trace file identification
parser 1 context parser
plugin ced anti-malware piugin
policy d anti-malware policy

Wset services advanced= ait adnan traceoptions level 7

 

Possible completions:

 

Warning

Match
Match
Match
Match
Match
Match

all levels

error conditions
informational m
conditions
yerbose mes
warning me

®
ul
Ly
Fi
Go
0
iy

   
 

* Sample of advanced-anti-malware configuration

 

root8yellowstarc} show) services

connection |

advanced-anti-malware

url https: //cloud. qjuniper.net: 443;

suthenticatian |
tla-profile <
f Please use setup ser
tomanvally ran "reques
|

source-address 5.0.0.2;

 

size

Sox
info;
Flag policy;

_Samw. log
Level

ipt
i se

10m;

to import SRX

 

and Argon

certs OF
pki ..." cma to import

curity

© Copyright 2012 Juniper Networks, Inc. — nen and Confidential —
Do not distribute outside of the company without the p ip ing
Printed copies are for reference si
Template: J3.02,P05,T01—Ver, 1.1 Template Owner: Ramesh RN

Page 25

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173307
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 32 of 64

 

/RLI Number 23914 | 1.6 1.67 [ 1
J [ | De [" Document Title ‘Juniper Adi Advanced Anti-Malware
Service on SRX

NETWORKS a eee
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/20442015

 

 

 

 

 

 

  

  

  
   

chlon-prefile insp prefilel; # LE this profile could nok be found on
IRM ri
nateh |
application HITP;
yerdict-threshold 34: # Greater than_ar sgual this number
1
Bhen |
action block;
netification Log;
|
default-notification Log;
on log;
jen log:
" default is permit and no lag.
|
|
pr
32 5
idl recommended; # The recommended number comes Pre
Argon cloud yiea profi

 

2.6.2 CLI Commands

CLI command to show advanced-anti-malware policy

CLI command to show advanced-anti-malware profile

CLI command to show advanced-anti-malware status

CLI command to show advanced-anti-malware statistics

GLI command to clear advanced-anti-malware statistics

CLI command to show flow session summary advanced-anti-malware

GLI command to install advanced-anti-malware argon-server's ca-certificate
* CLI command to install SRX local certificate

2.6.2.1 CLI Command Details

« CLI command to show advanced-anti-malware policy
sshow services advanced=anti-nalware policy <all/policy name>

.

© Copyright 2012 Juniper Networks, Inc. — cate and Confidential —

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference att
Template: J3.02,P05,T01—Ver, 1.1 Template Owner: Ramesh RN
Page 26

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173308
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 33 of 64

 

RLI Number 23914 | 1.67 | 1

|
J | | | De ( Document Title | Juniper Advanced Anti-Malware

Sou etn ae. Service on SRX
NETWORKS

 

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/20442015

 

 

 

 

 

| AdVaneed sAnti-malware configuration:
Policy Name: pl

Inspection-profile: insp-profilel
Applications: HTTE
Verdict-threshold: 5
Action: bl .
Notification: log
Default—notifi
Whiteldst-notificatioan: Lag
Blacklist-notification: Log

 

 
  

ation: Log

Fallback Options:
Aetion: permit
Notification: leg
« CLI command to show advanced-anti-malware profile
=show services advanced-anti-malware profile <all/profile_name> summary
AdVanced Anti

   

anti-malware inspection profile:
insp_profilel

 

“*application/pd (4pdfa+l,
Sapplication/mbox {1
| ,
“disabled categories*: [“documents", tcode™),
“category thresholds™: [

‘executable,

 

512,
1046576
|
icategory*: library,
nin si 4ng6,

  

 

“max size™: 1048576

« CLI command to show advanced-anti-malware status
>show services advanced-anti-malware status
Server connection status:

Server hostname: cloud.juniper.net
Server port: 443
Control Plane:
Connection Time: Sat Der 14 2 46 2014 PST
: Connectead/Connect| ng+@etted

 

Connection Status:

Service Plane?

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering
Printed copies are for reference only!
Template: J3.02,P05,T01—Ver, 1.1 Template Owner: Ramesh R N

Page 27

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173309
jun

 

.

HIGHLY CONFIDENTIAL -

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 34 of 64

 

23914 | 1.67 | 1

 

Juniper Advanced Anti-Malware
Service on SRX

 

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

0510/2523/204.42015

 

 

RLI Number
| Dp eC ( Document Title
NETWORKS
Document
Owner
Version Date
FPC1.SPCO:

Connection Active Number: 4
Connection Failures: 12

The connection status include below states:

e Not connected

   

= nitializing 4
» Connecting

s Connected

e Disconnected

s Connect failed

e Client certificate not configured

   

R

Request server certificate validation failed
se Server certificate validation succeeded

* Server certificate validation failed

e Server hostname Jookup failed

St siesincte

 

Say esther a Mie oa
rel tat tol

CLI command to show advanced-anti-malware statistics (all SPUs accumulated)
Sroot@yellowstar> show services advanced=-anti-malware statistics

Advanced— anti-malware statistics:
Interested: 0

Processed: 0

 

Ignored: Q

s Permitted: a
Session Blocked: 0
HTTP Active Seasion: 0
HTTPS Active Session: 0

Total HTTP Session Processed: 0
Total HTTPS Session Proce
File Equal or Above Verdict Threshold: 0

 

 

File Under Verdict Threshold: 0
File Send ta Cloud Successfully: Q
File Send to Cloud Pailed: 0
File Not Send te Cloud: 0
File Send ta Cloud Partially: 0
Blacklist Hit: 0
Whitelist Hit: 0
Fallback Permit: 0
Fallback Block: 0

CLI command to clear advanced-anti-malware statistics
>clear services advanced-anti-malware statistics

Note: All advanced-anti-malware statistics on all

SPUs will ‘be cleared.

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the permission of Juniper Networks engineering

Printed copies are for reference only!
Template Owner: Ramesh RN

Template: J3.02.P05,T01—Ver. 1.1

Page 28

SOURCE CODE

JNPR-FNJN_ 29002 00173310

 

-{ Formatted: Font: Arial, 10 pt

i}

 

{ Formatted: Font: (Default) Arial, 10 pt

 

{ Formatted: Font: (Default) Arial, 10 pt

 

{ Formatted: Font: (Default) Arial, 10 pt

; { Formatted: Font: (Default) Arial, 10 pt

aA

 

 

{ Formatted: Font: (Default) Arial, 10 pt
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 35 of 64

 

 

 

 

RLI Number 23914 | 1.67 | 1
J [ | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

 

 

 

 

 

 

 

 

« CLI command to betel anes PaERee nee (xenaine command)
#set security pki ca-profile <srx Erust ca profile name> ca-identity <dUNLPER>

  

reer secu pki ca-certificate load fi Finan -filename> ca-profile

. CLI Gorarhand to install SRX local certificate (existeding command)

>reguest security pki local-certificate load filename <srx_argon_ca.crt> key
<srx_argon_ca,.key> certificate-id <stx client cart profile name>
2.6.2.2 JUNOScript
N/A
2.6.3 SNMP
N/A

2.6.4 Syslog - ERRMSG
2.6.4.1 Reporting Event Log

The format of the log will be same as syslog, which is the only one supported by SI so far. The detailed
format and field come from SI and we need update this part after we get feedback from them. The type
will be SRX_AAMW_ACTION_LOG.

This tog contains the following information: —

- time

= TEE

 

 
 

dict—nunmber

 

So0urce-address

sou —port

q nation-address
destination-port
protocol
application
nested-application

 

 

 

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential —

 

Do not distribute outside of the company without the p i ip i ing
Printed copies are for reference set
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh RN
Page 29

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173311
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 36 of 64

 

 

 

| RLI Number 23914 | 1.67 | 1
J | | | Pe ts Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

| Version Date | 9510/2523/204.42015

 

 

- policy-name

- username

- roles

- session-id-32

- source-zone-name

- destination-zone-name

Example:

<14>1 20143-12-147T16:06:59.1342 pinarello RT_AAMW — SRX_AAMW ACTION LOG
[junes@2636.1.1.1.2.28 http-host="www.sina.com” File-category="executable"
action="BLOCK” verdict-number="8" verdict-scource="cloud/blacklist/whitelist” source-
address="4.0.0.1" source-port="57116" destination-address="5.0.0.1" destination-
port="90" protacol-id="6" application="UNKNOWN" nested-application="UNENOWN" policy-
name="argon_ policy” username="user1" session-id-32="50000002" source-zone-
name="untrust” destination-zone-name="trust"]

http-host=wwy.sina.com file-category=executable action=BLOCK verdict-number=8 verdict—
source=cloud source~address=4.0.0.1 source-port#5/116 destination-address=5.0.0.1
destination-port=80 protocel-id=6 application=UNKNOWN nested-application=UNKNOWN
policy-namewargon policy usérnamewuserl session-id-32"50000002 source-zone-
name=untrust destination-zone-name=trust

2.64.2 FLOW Action-Logging

A fi ear = AA BU enablec ry

 

 

  
   
 
       

 
 

a pet
desk bicthbenepee toe Ge py es
sciecometl - *

 

ow
- Sete oe WT RE
Sete Sheer
ae

 

pes — Teed —
“F ep ee HS Te
ce

4 ppg pee de eg cede
P 7 — ee ES

2.6.4,32.6.4.2 Advanced-anti-malware Status Logging
SRX will send RTLOG/RELOG for any normal/abnormal activities. For example:

* Server connection failed

   

 

 

 

ADMWD-SCoNNSETI ON -PAECYRE—[junos@2636.1.1.1.2.49 hostname="argon-
cloud. juniper.net” ip-address="10.208.22.10" port="443") Access host argon-
cloud. juniper.net on ip 10.208.22.10 port 443 timeout.

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the p of Juni N k
Printed copies are for reference only!
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh R N

Page 30

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173312
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 37 of 64

 

 

 

 

| RLI Number 23914 | 1.67 | 1
| | | PD eC ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/20442015

 

 

 

 

« Server connection establishedd
<123>1 2014-08-24T17:41:06.212 SRX AAMWD - AAMWD NETWORK CONNECT SUCCESS

 

CAMVS HE oR CoM Ee? SlSeeee—[junes@2636.1.1.1.2.49 hostname="argon-
cloud.juniper.net™ ip-address="10.208.22.10" port="443") Access host argon-
cloud. juniper.net on ip 10.208.22.10 port 443 succeeded.

 

 

 

 

 

£15351 eas HS 3am. 44 Ae > FT 7} tek Gr 8 mt Dr Oe SG ane

f}unes#2636-4.4.4,3.4G-slob—" FRCL PEGI" yersten=™41430-2614-04") pheq pret

se x = 1 Fi} 4 oo. a ee

tipo aducsesd ohtiatelwrce ite egies GR ipeeeds

<423>4-2014-06-2479 7444-067 212 -SRX_AAMND —RAMW_POLECY_COMMEDTED

L aac a ee | 3 HII 43 He 50. = 4 a es ae
= tebesy evdenyp Babb bce seehhe Spf ese abe So eee hin

 

 

 

« AAMW inspection scius deltndhacia atari
<123>1 2014-08-24T17:41:06.212 SRX AAMWD - AAMWD INSPECT PROFILE UPDATE SUCCESS
ASMW—ENSPECTION—PROFILE-PESATED-[junos@2636.1.1.1.2.49 version="11130-2014-61"]
inspection profile updated to version 1113020141 SUSE SUL tae awed

ert 1 fa pie. ao added Hetetea dated>
a ee er Spee ten—p == SS —= + .

 

 

<123>1 2014-08-24T17:41:06.212 SRX AAMWD - AAMWD INSPECT PROFILE UPDATE SUCCESS
Liunos@2636,141,1.2,49] Inspection profile update failed,

 

 

 

 

2 _A lacklist/Whitelist u e events
€123>1 2014-08-24T17:41:06.212 SRX AAMWD - AAMWD GWL UPDATE SUCCESS *------| Formatted: Indent: Left: 0.5", No bullets or
[junos@2636.1.1.1.2.49 wersion="1113020141"] Global whitelist updated ta numbering

 

 

version 1113020141 successfully.

 

<123>1 2014-08-24T17:41:06.212 SRX AAMWD - RAMWD GWL UPDATE FAILED
[junos@2636.1.1.1.2.49] Global whitelist update failed.

 

 

<123>1 2014-08-24T17:41:06.212 SRX AAMWD —- AAMWD GBL UPDATE SUCCESS
[junos@2636.1.1.1.2.49 version="1113020141") Global blacklist updated to
version 1113020141 successfully.

 

 

 

<123>1 2014-08-24T17:41;06.212 SRR AAMWD — AAMWD GBL UPDATE FAILED
[junos@2636.1.1.1.2.49] Global blacklist update failed.

<123>1 2014-08-24T17:41:06.212 SRX AAMWD - AAMWD CWL UPDATE SUCCESS
[junos#2636.1.1.1.2.49 yersion="1113020141"] Custom whitelist updated to
version 1113020141 successfully.

<123>1 2014-08-24T17:41:06.212 SRX_ AAMWOD - AAMWD CWL UPDATE FAILED
[junos@2636.1.1.1.2.49) Custom whitelist update failed.

<123>1 2014-08-24T17:41:06.212 SRK AAMWD - AAMWD CAL UPDATE SUCCESS
[junos@2636.1.,1.1,2.49 yversion="1113020141") Custom blacklist updated to
Wersion 1113020141 successfully.

 

 

 

 

 

 

 

 

 

 

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —

 

Do not distribute outside of the company without the p i: of Junip i ing
Printed copies are for reference only!
Template: J3.02.P05.T01 - Ver. 1.1 Template Owner: Ramesh R N
Page 31

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173313
jun

2.6.5

2.6.6

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 38 of 64

 

RLI Number 23914 | 1.67 | 1

 

Document Title | Juniper Advanced Anti-Malware

Service on SRX

IPL

NETWORKS

 

Document
Owner

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

 

 

Version Date 9510/2523/20442015

 

 

\AMWD — AAMWD CBL UPDATE FAILED

jk_ update fai

    
   

 

 

 

Software Feature Licensing

AAMMVV Llicense will be controlled and handled on Argon cloud side, no argon feature license *
installed on SRX. But,

faamwrger service has dependency on JDPI module, which is used by Nextgen AppID_ also, so - a

AtAppID license must be installed and activated on SRX.;
root@yellowstar> show system License
License usage:

 

  

Licenses Licenses Expiry
Feature name used installed
idp-sig 0 iL 2016-04-28 17:00:00 PDT
logical-system 4 6 0 permanent
Licenses installed:

License identifier: JUNOS506209
License version: 4
Valid for device: AA1806AC1234
Features:

idp-sig - IDP Signature

 

  
 
 
  

 

 

date-based, 2014-04-28 17:00:00 PDT - 2016-04-28 17:00:00 PDT
License version: 2
Valid for device: AA1S08AC1234
Features:
Appid-sig - APPID Signature — :
date-based, 2013-11-21 16:00:00 PST -— 2015-11-20 16:00:90 Pst
fter installed AppID, license, Customer must download and install the latest AppID signature
package.
> Ss 5} application-identi fication download
cation-identi ation download Status” toe check
identific
statua™” t ck

  

Software Packaging

| In this feature, Libmragic-WebSocket and Msgpack are introduced. They will be built into Junos as a
library. AAMW plugin will call their exported APIs.

2.6.7
N/A

HIGHLY CONFIDENTIAL -

J-Web Quick Configuration and Monitor Screen

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —
Do not distribute outside of the company without the p i Networks
Printed copies are for reference only!
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh RN

Page 32

SOURCE CODE

Ee
|
{ Formatted:
|

 

-{ Formatted:

Font: |

 

 

; -{ Formatted:

Space After: Opt

 

- { Formatted:

Font:

 

; { Formatted:

Font: (Default) Arial

 

Formatted:
Line spacing:

single

 

_ ( Formatted:

Font: (Default) Arial

 

Formatted:
Chinese (PRC)

Font: (Default) Arial, (Asian)

 

{ Formatted:

J
}
)
List Paragraph, Indent: Left: 0",
)
)

Font: Bold, (Asian) Chinese (PRC)

 

 

- { Formatted:

Highlight )

 

 

Formatted:

Font: (Default) Arial, 10 pt, Font

 

Formatted:
color: Auto

Font: (Default) Arial, 10 pt, Font

 

 

Formatted:

Font: (Default) Courier New, 9 pt,

Font color: Text 1, (Asian) Chinese (PRC)

 

 

Formatted:

Font: (Default) Arial, Not Bold |
Font: (Default) Courier New, 9 pt, |

Font color: Text 1, (Asian) Chinese (PRC)

 

JNPR-FNIN_29002 00173314
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 39 of 64

 

 

 

 

RLI Number 23914 | 1.67 | 1
[ | De f, Document Title | Juniper Advanced Anti- Malware
ra Service on SRX
NETWORKS et
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

2.6.8 Integration with Management Systems
N/A
2.7 Examples or Interaction Descriptions

2.7.1 JSF Service Chain for Packet Mode
SRX jsf_aamw plugin needs to interact with many plugins such as JDPl, RTCOM, SSL-| and TCP proxy.

 

JSF Service Chain [Rees ace Siege
|
| JOPI AAMW RTCOM =|
Plugin Packet | | Stream | | set4 | | eR | | ee

 

 

 

>

 

——=PCP Event=%| Send file context to
RTCOM channel

~

 

 

J

vv

 

 

fehSoch File Context

Verdict

 

»

 

 

»

 

 

-~/

Take action
andor forward
request to next Forward HTTP Request

plug-in

 

¥v

 

 

 

 

 

=] HTTP Session
== RTCOM Session

 

Figure 5 JSF Service Chain for Packet Mode
2742.7.2 JSF Service Chain for H¥TP{s)Inline Blocking+rafic

In order to support HTTPs inline blockinginspections, SRX AAMW needs to interact with JDP|
stream/packel plugin, which needs TCP proxy (TCP-T, TCP-l), SSL proxy (SSL-T, SSL-I) plugin support.

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —

 

Do not distribute outside of the company without the p of Juniper Networks i ing
Printed copies are for reference only!
Template: J3.02,P05,T01 —Ver. 1.1 Template Owner; Ramesh RN.
Page 33

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173315
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 40 of 64

 

 

 

 

 

 

 

 

 

 

RLI Number 23914 | 1.67 | 1
[ | Pe f, Document Title | Juniper Advanced Anti- Malware
— Service on SRX
SET WORK oe

Document Hopper Wang, Xiaosong Yang, Ping

Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/204-42015
JSF Service Chain
TeP-T | [ SSL-T | aes [cco steam | fren | SSL | tera | es|

 

 

¥

 

vv

‘Send file cantext te

RTCOM channel
——

 

 

 

¥

 

File Contoxt

¥

< JabSack Verdict

 

 

 

 

-~

a

 

Take action»
andor forward
request to maxt |

plug-in Forward HTTP Request i

 

 

 

 

 

 

 

 

 

 

ash HTTPS Session
—7 RTCOM Session

Figure 6 JSF Service Chain for H1+Psinline Blocking
2.4.22.7.3__ Argon Cloud Interaction
For SRX and Argon cloud interaction, please refer to "Argon API" for detailed info.
2.8 Supportability (Serviceability, Diagnose-ability and Fault
Handling)
2.8.1 Serviceability and Diagnose-ability

e Argon traceoptions
9 setservices advanced-anti-malware traceoptions flag

Possible conpletions:
all

  
 
 

; artei Seale ware “p rLugain

d anti-malware policy
9 setservices advanced-anti- aalwere traceoptions level
Possible conpléetions:

 

© Copyright 2012 Juniper Networks, Inc. — eet and Confidential -

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference are
Template: J3.02,P05,701 —Ver, 1.1 Template Gwner: Ramesh RN
Page 34

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173316
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 41 of 64

JUNIPer

NETWORKS

all
error
info
netice
verbose
warning

e VTY plugin list

flowd64]FPCE.PICO (vty) # show usp plugins

 

RL! Number

23914 | 1.67 | 1

 

Document Title

Juniper Advanced Anti-Malware
Service on SRX

 

Document
Owner

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

 

Version Date

 

9510/2523/20142015

 

 

Match
Match
Match
Match
Match

all levels

conditions

Verbose messages

error conditions
informational messages

Match warning messages

 

    

Number of

 

 

Plugin: id: 1, name: junos-syn-term
Plugin: id: 2, hamet junos-screen-adapter
Plugin: id: 3, heme: junos—fwauth-adapter

 

Plugin: id: 4, name:
id: 5,

 

Plugin: name:

 

s-syn-init

junes-rtceam

 

 

 

 

 

 

 

 

 

 

Plugin: name: junos-jdapi

Plugin: 3 fame: junosappgos
Plugin: name: junoes-secintel
Plugin: name: junos-aamw

Plugin: hane: junos—idp

Plugin: name: junos—-userftw
Plugin: name: junos—uf

Plugin: name: junes-tep-svr-emul

 

 

Plugin: 4, name:

junos-ssl-proxy

 

Plugin: id: 15, name:

junos-ssl-term

 

Plugin: id: 16, name:

junos—fwauth-stream—-adapter

 

Plugin: id:

junos-dpi-st ream

 

Plugin: id:

junos—appfiw- stream

 

Plugin: id: 19, name:
Plugin: id:

jUunos—aamw-stream,

junos—idp-st ream

 

Plugin: id:

junos-captive-portal

 

 

Pilg dns Ode

junos—alg

 

Plugin: id: 23, name:
fi

qunes—-utm

 

 

 

 

 

 

 

Plugin: id: 24, name: junos-log
Plugin: id: 25, name: junos-test
Plugin; id: 26, name: junos—-rtcom-stream
Plugin: id: 31, name: junos-ssl-init
Plugin: id: 32, name: junos—tcep—clt—emul
Plugin: id: 33, name: junos-—gprs

Plugin: id: 34, name: junos-appiw

 

e JSF_AAMW VTY
9 plugin jsf_aamw
o plugin jsf_aamw
o plugin jsf_aamw
Go plugin jsf_saamw

[flowdéd] FPC7T.PICO(vty) # plugin jsf aamw shaw

show policy
show profile
show status
show statistics

 

AAMW plugin statistics

 

Session interes

ted : 0

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary

Do not distribute outside of

HIGHLY CONFIDENTIAL -

the company without the p

Printed copies are for reference only!
Template: J3.02.P05.T01 - Ver. 1.1

Page 35

SOURCE CODE

and Confidential -

i 2
ip Ing

Template Owner: Ramesh R N

 

- -( Formatted: Font: (Default) Courier New, 9 pt }

 

 

r [ Formatted: Font: (Default) Courier New, 9 pt,

Highlight
{ Formatted: Font: (Default) Courier New, 9 pt )

 

 

 

=~ [ Formatted: Font: (Default) Courier New, 9 pt, |

Highlight

 

_ { Formatted: Font: (Default) Courier New, 9 pt |

 

 

numbering

: Eee Indent: Left: 0.5", No bullets or

 

JNPR-FNJN_ 29002 00173317
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19

UnIPer

NETWORKS

 

 

RLI Number

23914 | 1.67 | 1

 

Document Title

Juniper Advanced Anti-Malware
Service on SRX

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
  

 

 

    

 

 

Page 42 of 64

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 9510/2523/20442015
processed : O
‘ on permitted 0
Session blocked : 0
Session ignored i 0
Log notifications counter : 0
File equal ocr ower threshold: 0
File below threshold : 0
File send success ; 0
File send failed $ 0
___4__0
go 3
_ ol
: 0
Http n active » 8
Https Session active t 0
Http sessic 0
Https se on proc : 0
Pallback permitted : 0
= Fallback blocked 2 Ss a ecoaiae: Indent: Left: 1”, No bullets or
9 plugin jsf_aamw show counters numbering
[flowd64]) FPPC). PICO (vty) # plugin sf aamw shew counters
AAMW plugin counters —-----—---------
File ready events turi) a
File conplete events 0
File complete events c2s 0
File complete events s2c 0
File content total created 0
File content ever handled 0
File type identified 0
File type not identified —2
File size below min size 0
File size exceeds max sire 0
File ignored by sample rate
File submission send total 0
File verdict got total Q
File verdict counters BOoOOD DOOD OD Gb (Oy
Verdict after session closed 0
Server connection actives 0
Server conne on success 0
Server Q
Limit of sessions exceeds 0 >see ener: Indent: Left: 1", No bullets or
o plugin isf aamw show Fast category table numbering
Version? 1435628487 *------{ Formatted: Indent: Left: 1" }

   

 

 

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential -
Do not distribute outside of the company without the p of Juniper N k i ing
Printed copies are for reference only!
Template: J3.02.P05.T01 - Ver. 1.1 Template Owner: Ramesh R N

Page 36

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173318
jun

 

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 43 of 64

IPL

NETWORKS

pattern

 

RL! Number

23914 | 1.67 | 1

 

Document Title

Juniper Advanced Anti-Malware
Service on SRX

 

 

 

 

 

 

Ler

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
Version Date 0510/2523/201442015

magic type 1G.

 

 

 

 

 

 

 

 

 

 

 

 

 

o 4 0 No
0 g é a)
o a Qa NO
0 = 0 No
oS 6 se
2 3 Q No
= ax | Sasa Indent: Left: 1”, No bullets or
JDPI traceoptions numbering

e@ set services application-identification

JDPI signature package version

°

JDPIVTY
© plugin
a plugin
@ pludin
oe plugin
o plugin
o plugin
oe plugin
a

oa

[flowd64)FPCS,.PICO (vty) #plugin jdpi show application parsed ctx_:
BERT AR EBLE Name::

Protecel Context Name [ID)

idpi
{dpi
jdpi
jdpi
jdpi
jdpi
tapi

set usp flow loca
show usp flow trace 0

uri

set
set
set
set
set
set

debug
debug
debug
debug
debuq
debug
show application
1-debug-buf

module
module
module
module
module

http

level 3

—sS2e se See ee ee

 

traceoptions

show services application-identification version

preto bundle enable
timer enable

engine enable
engine evt enable
Elow enable

patsed ctx stats all
state 1

stats all

Number of Hits

mime_type
eontent_len
filename
eontent range
header name
header
part_Filename
index

dechunk_

_Value

size

(5) 1
(11) 1
(27) 1
(29) 0
(30) 0
(34) 11
(35) 11
(40) 0
(47) 2
(61) 0

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential —

Do not distribute outside of the company without the p ip

HIGHLY CONFIDENTIAL

Printed copies are for reference ented
Template: J3.02.P05,T01—Ver. 1.1

Template Owner: Ramesh R N

Page 37

SOURCE CODE

JNPR-FNJN_ 29002 00173319
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 44 of 64

 

 

 

 

 

 

 

 

| RLI Number 23914 | 1.67 | 1
J LJ () | PD e ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 9510/2523/20442015
hest (66) 1
content_encoding (69) Q
accept encoding (70) 0
header raw (71) Li
file completed (8G) 2
uri_decoded (82) 1
content (530) 17
method (555) 1
time (627) 1
mime type main (628) 1
mime type sub (629) ZL
content _raw (632) 17
eoentent transfer _encoding(649) 6

 

® Dynamic Address for B/W IP list

 

3 (Formatted: Font: Bold

 

   

 

 

 

 

 

 

. sbrys security dynamic-add SE : = [Feces Indent: Left: 1", No bullets or
No. iP-start IP-end Feed Address numbering
1 Sy 8. 8 5.550, 00 custom blacklist ID-O00000003

2 AT 1.050 11,11,0.10 custom whitelist ID- *- oi Forcast Indent: Left: 1", No bullets or
oo0o000004 numbering

 

7 _...--{ Formatted: Font: Bold

——

 

 

 

 

 

item create error : 0

 

 

 

  
 

 

 

sync flag (hex) + 0
sync started Paris)
syne need replace ee |
syne ent announc 0
sync ent received ai

 

syne first ip expected : 0.0.0.0

 

sync last ip expected : 255.255.255.255

sync end announced ip : 0.0.0.0

 

 

_ max _time[O] i
last time[0] :
2 timef it] 3 |

time [i]

 

   

[P=start 1P-end ibt-tree hit-count da-id

 

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential -

 

Do not distribute outside of the company without the p of ip i ing
Printed copies are for reference only!
Template: J3.02.P05.T01 - Ver. 1.1 Template Owner: Ramesh R N
Page 38

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173320
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 45 of 64

 

RLI Number 23914 | 1.67 | 1

|
| | | De ( Document Title | Juniper Advanced Anti-Malware
" Service on SRX

NETWORKS

 

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/20442015

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 345.0.) 3-5-0411 285 a fearetiee: Indent: Left: 1", No bullets or
vee numbering
* RTCOM & SSL traceoptions
@ 6b services ssl traceoptions enable-Flow-tracing
® RTCOM & SSLVTY
o show usp jsf counters junos-ssl-init
o plugin junos 1 show initiation profile all
o show Usp jsf ctcom client 1
© show usp {sf rtcom com 11484206
2.8.2 Sample outputs of jsf_aamw plugin VTY
* plugin jsf_aamy show policy <all/policy name>
Advanced-anti-malware threats protection policy status:
Policy Name? pl
Inspection-profile: insp profilel
Applications: HTTP
Verdict-threshold: 5
Action: block
Netification: Log
Default-notification: Log
Whitelist-notifleation: Log
Blacklist-notifleation: Log
Fallback Options:
Action: permit
Notification:
* plugin jsf_aamw show profile <all/profile name> summary
Advanced Anti-malware inspection profile:
Profile Name: insp_profilel
Version: 1422315427
* plugin jsf_aamw test bwlist www.serverl.com
fwww.serverl.com in Customer whitelist.
s Plugin jsf aamv test reverse dns
[Tlowded | TPCS. PICO iWihy) # plugin jat samw test reverse ais 4.0.0.2 Sa | Formatted: Indent: Left: 0,5" j
Pound ip 4.0.0.5 —> eet-1096 edges. Dallas]. levels.net
Elowd6a)] FESS. PICO vty) # plugin jsf sanmw test teverse dne 4.0.0.€

 

 

P 2.0.06 not fe in tev

   

ae Formatted: Indent: Left: 0.5", Space Before:
Opt, After; 10 pt, No bullets or numbering

* plugin j)sf_aamw show status
=-- > --- SRY AAMW Plugin Status -------------
JDPI Plugin PCP is Enabled
File Identification is Enabled
File Send to Argon Server is Disabled
Buffer Management ia Enabl
URI Cache is enabled

 

 

 

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —

 

Do not distribute outside of the company without the p ission of ip i ing
Printed copies are for reference only!
Template: J3.02.P05,T01—Ver, 1.1 Template Owner: Ramesh R N
Page 39

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173321
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 46 of 64

 

 

 

 

| RLI Number 23914 | 1.67 | 1
J | | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

+tt+t+tt+++t+++++ Connector Server Status +t+tt+t+tt+ttt +++
Argon Server Hostname/ Port: cloud. juniper.net/443
Concurrent Connection: 4
Last Connection Time: Sat Dec 14 22:52:26 2014 PST
Last Connection Status: Caonnected/Connecting/Failed

* plugin jsf_aamw show dbg statistics

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

   

 
 
   

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fe lt eee ee See stetisties
ee pe ae ek -

oe ee + J. Je *
fate Sect 2 —
Pipe =a ae. cia. 5 = 5
Bitte dbp de ee
Tibet 1 e } ES ea. fh
sre ee #
Pe be yd ee _— — <4 +. a
Sth see ed + =
+ 4 i 4 5
wo ce ee = -
St 4 i 4 ss 2

SSH ee at =
r fot +
Freq Risse
Diethy paritee pptere eat 3 +
e Sousa 5

- ra]
“ — S[flowdé4] FPC6.PICO(vty) # plugin jsf aamw show
—----——- AAMW plugin debuq statistics --------------—-

Stream plugin inte oheck: 2108
stream plugin se. nh : 0
Stream plugin ge n close : 0
Packet plugin interest check: 2108
Packet plugin session create: o

feBE plugin session close : 0
AFC & PCP registration ok ; o
AFC event Failure : 6
PCP event Failure ¥ 0
AFC event counter o
PCP event counter : 9
RTICOM comnection create done: 0
RICOM connection abort 9
RTCOM peer close i 0
RICOM receive times t 9
Secintel CC hit log events 0
Fast file type ID counter : 9
Full file type ID counter : 0
Reverse dns ready 0
Total feverse dns entries 0
is ae ee Processing Time Statistic s---s-s se -ssSes ssc eeSnsses
File identify(ms) t 0
File category (ms) a 0
Ctxt parsing (ms) rs 0
Sending file (ms) : 0
Websocket receiving(ms) : 9
Websocket Sending (ms) F o
All websocket event (ms) 0

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —

 

Do not distribute outside of the company without the p of Junip i ing
Printed copies are for reference only!
Template: J3.02.P05.T01 - Ver. 1.1 Template Owner: Ramesh R N
Page 40

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173322
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 47 of 64

 

 

! | RLI Number 23914 | 1.62 [ 1
J | | PC [" Document Title ‘Juniper Adi Advanced Anti-Malware

 

WORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

| Version Date 0510/2523/204.42015

 

 

 

 

== ee Fallbac ke Action Statistic ----——-—-—-—-——---—- + -

 

Cloud error

* plugin es seer sounters

counters —--------------

oopovpo po 8 [Q)

 

2.8.3 Fault Handling

We have fallback configuration, If Argon cloud cannot be connected or timeout, no PFE memory, or no
packet buffer, then specified action will be taken.

2.9 Dependencies and Interactions with other Components in the
System

1. JDP! Interaction
SRX Advanced Anti-Malware feature has dependency on JDPI module. It will register JDP! JSF
event and register interested protocols and contexts.
1) Subscribe JDPI Event in Plugin Initialization

   

= (jsf _

     
 

plugin subscribe ever ats best pid,

teation Ploy

    

2)

3) Register Protocols and Contexts

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential —

Do not distribute outside of the company without the p
Printed copies are for reference ae

Template: J3,02,P05,T01 —Ver, 1.1 Template Owner: Ramesh RN

Page 41

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173323
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 48 of 64

 

RLI Number 23914 | 1ez [1

J [ | Pe f, Document Title Juniper Advanced Anti-Malware Tl

Service on SRX

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date | 0510/2523/20742015

 

 

 

tnt3z
“12 rote aL
plugin td);

4) SRX jsf_ aamw Reet aa event from IDF!

* M5

int32 t protemol id, iIme32_e
flay it flag, ant34_t

 

  
 
 
   

W_AVATLABLE

 

* WSVCS DATA EV JDPL EVT NEW PARSED CONTEXT AVAILABLE
Return PCG (Parsed Context Group), with context id and context content.
J8F_PROTO_CTXT_HTT# JEST

 

TO CTAT HTTP CONTENT

 

2. RTCOM Interaction
When SRX Advanced Anti-Malware configuration is pushed to PFE, jsf_aamw plugin will initialize
SSL connections to Argon cloud through RTCOM.

3. SSL Proxy Interaction
To support HTTPs protocol, JDP! plugin has to enable SSL proxy plugin to decrypt SSL traffic.

4. TCP Proxy Interaction
SSL proxy plugin needs to enable TCP proxy for inspecting HTTPs traffic.

5. SSL Initial Interaction
RTCOM plugin will call SSL-| to setup SSL/TLS connections.

6. NSD Interaction
NSD ts responsible for global policy/setting compiling and pushing.

7. AAMWD Interaction
AAMWD is responsible for advanced anti-malware configuration syncing and health data,
telemetry counter reporting.

8. USPINFO Interaction
Uspinfo module will setup temporary PCONN sessions to SRX jsf_aamw plugin on each SPU for
fetching PFE status and statistics.
2.10 Legal Considerations
2.10.1 Third-Party Materials:

Are there any Third-Party (non-Juniper) Materials incorporated into the SW?
"Third-Party Materials” include (1) Open Source Software, technology, and materials ("OSS"), and
(2) Third-Party commercial technology, materials, and code (including code embedded in an ASIC),

[4] Yes [ ] No

© Copyright 2012 Juniper Networks, Inc, — cere and Confidential —

 

Do not distribute outside of the company without the p p i ing
Printed copies are for reference ore
Template: J3.02,P05.707 =—Ver 1.1 Template Owner, Ramesh RN

Page 42

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173324
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 49 of 64

 

RLI Number 23914 | 1.62 1

[ | Pe fi Document Title. Juniper Advanced Anti-Malware
Service on SRX

NETWORKS

 

 

Document "Hopper Wang, : Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date 0510/2523/20442015

 

 

 

 

If Yes, submit a Third-Party Tracking Chart created by your Codemaster listing all such Third-Party
Materials to your BU IP Technology Transaction Attorney, Your “Codemaster” is the team member
assigned to track all Third-Party Materials for a Functional Specification,

 

 

All Third-Party Materials must be approved prior to Functional Specification approval, as
follows:

« All OSS must be approved in accordance with Juniper's Inbound OSS Policy; and

«~All Third-Party commercial technology must be approved by Legal in accordance with Juniper's

Third-Party Commercial Technology Policy.
2.10.2 Export Control Matters

Encryption

 

All encryption features/content must be reviewed and all US/International legal requirements met prior to
HVV/SW release. Such review/approval may take upto 50 days. “HVV/SVW" includes a system, card, IC
device, software OS or application or module embedded therein, or revision of any of the foregoing.

 

 

 

 

 

 

 

 

 

 

 

 

ft Encryption Questions Yes/No

a | Is there cryptography incorporated in, controlled by, or linked (dynamically or otherwise) to HW/SW? Yes

b | Is cryptography used for key ‘xchange, authentication, or message integrity? Yes

cl 1 Does ; cryptography operate in the HW/SW to decrypt already- encrypted content? Yes f

d | Is cryptography used to encrypt or decrypt network management, monitoring or administrative traffic? Yes

e | Is “publicly available" or OSS-derived cryptography used? No

F | Is the HW/SW designed to use encryption embedded in another product? Noa

g | |s there cryptography in or used by the HW/SW that was furnished, or developed, by a Third-Party? No
Does any hardware component incorporated in the HW/SW implement (or accelerate computations for) any) Yes
cryptographic algorithm or security protacal?

 

If you answered “Yes” to any of the above questions, then there is encryption and you must
complete the Encryption Checklist at https://www.t-baccess.com/juniper/engineering/default.aspx.

High-Speed IO Technology

ls the product, subsystem, component or feature designed to, or does it operate to enable the system in
which it is incorporated to support >120Gbps per channel I/O? []Yes [X]No

lf Yes, then email kniven@juniper.net and cc compliance helpdesk@juniper.net with “URGENT—High

Speed Interconnect Issue" as the Subject Line. In the email, identify the project code name/feature
description and a brief description of the product or feature,

© Copyright 2012 Juniper Networks, Inc, — cen and Confidential —

 

Do not distribute outside of the company without the p i: Pp i ing
Printed copies are for reference Te
Template: J3.02.P05,T07 —Ver. 1.1 Template Owner: Ramesh RN
Page 43

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173325
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 50 of 64

 

 

 

 

RLI Number 23914 | 1.67 | 1
[ | De (. Document Title | Juniper Advanced Anti-Malware
ey Service on SRX
NETWORKS i 4
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

For questions about encryption or the Encryption Checklist, email
new_product_export_classification@juniper.net. For all other questions, email legal-ip

checklist@juniper.net.

 

3. Other Requirements

<As necessary, outline the general implementation requirements *not* covered in the project
requirements (RLIs, etc.) and call out any specific additional requirements for protocols, edge cases, etc.
If there is a significant amount of the latter then you should break this section down in to subsections.>

[=== Everything from here down is internal (white box) documentation and should not be

documented or related to customers without a specific need. (e.g. customer support workarounds
for critical issues, performance targets where the performance is the feature, etc.) ===

© Copyright 2012 Juniper Networks, Inc. — eee and Confidential —

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference oneal
Template: J3.02,P05,701 —Ver, 1.1 Template Owner; Ramesh R N
Page 44

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173326
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 51 of 64

 

 

 

 

 

RLI Number 23914 | 1.67 | 1
[ | | Pe ( Document Title ‘Juniper Advanced Anti-Malware
= Service on SRX
NETWORKS a a =
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

4. System Resource Estimation

Similar to UTM or IDP feature, SRX Advanced Anti-Malware feature needs more PFE arena memory for
session state maintenance, file context list caching, and packet holding.

For each session, there is a global cookie for maintaining session state machine. Roughly estimation, it
| needs about4100«248Bytes,

For each file, there is a buffer list data structure. including uri, http header, file context, file size and
spinlock.

Each file content needs:

 

(32584 (fille content structure)

 

Sense butter list

 

 

ere oe +. (Formatted: Font: (Default) Arial

 

For-each file-piece, it needs Jeb ede hp ieee oe [ Formatted: Indent: Left: 0"

 

 

addi ng4—t pies size
SRACwill copy the first<+-+ content for file identification and hold a copy of last one/two content packets
for inline blocking,so-totally for each-session it needs about #33 +442 + 3 pssekets} + 4kR +
Bysb—— Ske memory.

 

By design, there are also some global variables, such as global lock, counters, policy tree. They just
needs less than 10KE.

Additionally, in order to support URI caching, it needs about 2000" (nKB) memory. If support 49K 3K
URL caching, totally needs about =o42—sMb_ memory.

 

As SRX jsf_aamw plugin will enable PCP mode of JDPI, it also needs more memory for TCP
reassembling, packet holding and context event buffer.

4.1. Performance Related Resources

Except for global variables and policy, all other memory are performance related.

© Copyright 2012 Juniper Networks, Inc. — Proprietary and Confidential —

 

Do not distribute outside of the company without the p ii: of Juniper Networks i ing
Printed copies are for reference only!
Template: J3.02.P05,T01 —Ver, 1.1 Template Owner: Ramesh RN
Page 45

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173327
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 52 of 64

 

RLI Number 23914 |iez [1
J [ | Pe f, Document Title | Juniper Advanced Anti- Malware
WORK { hm 2 —_| Service or on SRX_ —
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

 

| Version Date | 0510/2523/20742015

 

5. Scaling and Performance

Actually, it's very hard to measure the end-to-end performance, as there are so many modules involved,
such as JDPI, SRX jsf_aamw plugin (Plugin framework, Buffer management/transport, WebSocket,

| Uibmagic, MSGPACK), SSL proxy, TCP Proxy, RTCOM, and SSL-|. We are planning to track SnP data in
separated document.

5.1 Target Scaling
The expected concurrent session scaling should reach 32K XLR flow mode SPU, 16K for combo SPU.
§.2 Target Performance

The scaling and performance numbers of Juniper AAMW can be found in the document
SRX_Argon Scaling Performance.

5.3 Limits

1. Policy and profile limit

The capacity number of advancved anti-malware pr

 

The capacity oumber of inspertion-prafiles is
2. Blacklist or whitelist limit
| * Customer whitelist

The capacity number is 1024.
| © Customer blacklist
The capacity number is 1024,
» Global whitelist
The capacity nunber 125 3072.
e Global blacklist
The capacity number is 3072

3. Whitelist and Blacklist URL and Hestnanié limit
* Hostname Length Limit

The maximun length of each Hostname entry t= 126 Bytes.
. UBL Leng Limit
The maximum length of each URL entry is 2048 Pytea.

© Copyright 2012 Juniper Networks, Inc, — eee and Confidential —

 

Do not distribute outside of the company without the p p i ing
Printed copies are for reference are
Template: J3.02,P05, 707 —Ver. 1.1 Template Owner: Ramesh RN

Page 46

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173328
JUNIPer

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 53 of 64

 

RLI Number
Document Title

Document
Owner

 

zoe [tet ft

Juniper Advanced Anti-Malware
Service on SRX

‘Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

Version Date

 

 

 

0§10/2523/204442015

 

Compatibility Issues

This is the first release for security-argon feature.

HIGHLY

© Copyright 2012 Juniper Networks, Inc, — ee and Confidential —

Do not distribute outside of the company without the p

Printed copies are for reference net
Template Owner: Ramesh RN

Template: J3,.02,P05.T01 —Ver. 1.1

Page 47

CONFIDENTIAL - SOURCE CODE

ip Ing

JNPR-FNJN_29002 00173329
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 54 of 64

 

 

 

RL! Number 23914 fa a [1
[ | Sa f, Document Title | Juniper Advanced Anti-Malware
WORKS Service on SRX
Document | Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 8810/2523/20442015

 

 

7. Security Considerations

Communication between the SRX and Argon needs to be authenticated and encrypted. A number of
properties are required:

« Integrity of data: we know that the data has not been altered
Endpoint authentication; both Argon and any client need to be sure that they are communicating
with the correct entity

« Endpoint tracking: The Argon needs to be able to log a unique client ID for requests
Endpoints should be able to be revoked: Should an endpoint, be it Argon or client, be
compromised there should be a simple way to revoke access,

« Sections of the API should be role restricted: a sample submitting client should not be allowed to
submit scores, etc.

* The mechanism should scale for many clients and many Argon machines.

The scheme proposed is to use TLS client certificates to provide the properties we want.

Argon will act as a Certificate Authority. For each client of the API, Argon will issue its cert's public key
and a client certificate derived from the same certificate, lt is assumed that there is a secure distribution
mechanism that bootstraps the system. The client certificate will include two pieces of information that are
specific to the individual client,

Common Name(CN): <SHA256(customer |D + salt)><delim><SHA256(unique ID +salt)>
Organizational Unit Name(OU): <AES encrypted unique |D + list of role names>

The customer ID \s global to a customer, and is a way to refer to the entity who has purchased the
entitlement to Argon. This document does not consider the case of a sell-through, or resell arrangement.

The unique ID |s a stable piece of information about the client. In the SRX case it will be the serial of the
particular SRX the certificate is assigned to,

The role name is a description of the access level the client has to the API. It will be a single string that
denotes a role. There will be a number of roles pre-configured for the Argon API, something that could be
extended at a later date to be more flexible.

Note: encrypting the data in the certificate raises the bar for forgeries. It will also require a separate key
that remains private to the Argon machines.

Once the client has its certificate and the public key of the server cert, TLS proceeds normally with strict
server and client certificate checking. This will ensure that application level code is not exposed until the
TLS layer has completed. This gives an added level of protection to the application layer. The second
stage of authentication is at the application level, where the OU is extracted from the client certificate,
decrypted, and the role extracted so that it may be compared against the URL being accessed, or the
messages being sent. This role determines, at the application level, what operations are possible.

This scheme generalizes to multiple Argon machines and clients. Where there are multiple Argon
machines, each must behave identically. To do this each Argon must have the same server certificate
and issue client certs identically. The server cert and encryption keys are again, assumed to be shared
securely by an outside mechanism.

The CN includes derivatives of the customer ID and the unique ID, which may be used to route
connections or apply policy based on them. This gives us the ability to alter our service later without
having to reissue certificates.

© Copyright 2042 Juniper Networks, Inc. — ere and Confidential —

 

Do not distribute outside of the company without the p i p i ing
Printed copies are for reference one
Template: J3,.02,P05.T01 —Ver 1.1 Template Owner, Ramesh RN
Page 48

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173330
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 55 of 64

 

RL! Number 23914 | 1.67 | 1
J [ | Pe if Document Title | Juniper Advanced Anti-Malware

WOR

| Service on SRX

 

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

 

Version Date | 0810/2523/20742015

 

 

The SHA + salt, make it harder for an adversary to learn the value of the customer ID and the unique ID.

To handle the case where we wish to revoke access, a client “untrusting"” an Argon cloud is simply a
matter of removing the server's public key from the trusted set.

The reverse is only moderately more difficult. The client, who we wish to revoke access for, has their
certificate added to a Certificate Revocation List (CRL). This CRL is loaded by the Argon application
server, and the CRL is distributed in the cluster.

This CRL is the third piece of information that needs to be shared, and maintained to be identical within a
cluster of Argon machines.

The distribution mechanism, while being outside the scope of this document, is to be conducted by the
cloud bootstrap procedure in the first release, Subsequent releases may use Security Director to achieve
secure distribution.

HIGHLY

Do not distribute outside of the company without the p

CONFIDENTIAL - SOURCE CODE

© Copyright 2012 Juniper Networks, Inc, — eee and Confidential —

p i ing
Printed copies are for reference one

Template: J3,.02,P05.T01 —Ver. 1.1 Template Owner: Ramesh RN

Page 49

JNPR-FNJN_29002 00173331
JUNIPer

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 56 of 64

 

RLI Number
Document Title

Document
Owner

 

aoa [tet [te

Juniper Advanced Anti-Malware
Service on SRX

‘Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

| Version Date

 

 

0§10/2523/20442015

 

Platforms Supported

This feature support only SRX1500 platforms includes:
SRX1500

HIGHLY

© Copyright 2012 Juniper Networks, Inc, — ee and Confidential —

Do not distribute outside of the company without the p

Printed copies are for reference net
Template Owner; Ramesh RN

Template: J3,.02,P05.T01 —Ver. 1.1

Page 50

CONFIDENTIAL - SOURCE CODE

ip Ing

JNPR-FNIN_ 29002 00173332
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 57 of 64

 

 

| [RL Number 23914 jvez [4
J LJ | F eC f, Document Title | Juniper Advanced Anti-Malware
TWORK Service on SRX

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date | 0510/2523/204.42015

 

 

 

 

 

9. Common Infrastructure

9.1. High Availability (HA)
9.1.1 Graceful RE Switchover (GRES), ISSU and NSSU Impact

The bootstrap package only needs to be downloaded and run on primary nodes, the script will install
certificates via CLI commands, all the certs and configurations will be synced to backup nodes
automatically.

For control plane, only the daemon on primary will connect to Argon cloud for profile syncing, file DB
downloading and health/telemetry data reporting. File magic DB will be copied to backup node after
downloaded on primary. When doing failover, daemon on the new primary will download all profiles, and
will check the version on PFE to see if need resync with it.

For data plane, RTCOM only can setup connection from primary node, so no connection to Argon cloud
on backup. With this limitation, argon feature does not support AA mode.

For AP mode, during failover, the original master SRX clears session state, file context list, shutdown
RTCOM connection. New master will set up new connections to Argon via RTCOM. New pass through
HTTP/HTTPS sessions will go to new master node. The current existing session will be ignored. So ISSU
is not supported and NSSU is supported.

Argon Server
| Ss Web portal

 

 

RE side 3
PFE side
“SsL_ SSL
Argon Server
Detection Engine
Figure 7 SRX Advanced Anti-Malware HA Process Diagram
© Copyright 2012 Juniper Networks, Inc. — cee and Confidential —
Do not distribute outside of the company without the p i ing
Printed copies are for reference ore
Template: J3,02,P05,701 —Ver, 1.1 Template Owner; Ramesh RN
Page 51

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173333
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 58 of 64

 

 

| RL! Number 23914 1 a [1
J | | De fi Document Title | Juniper Advanced Anti-Malware
NETWORKS | Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date | 0510/2523/201-42015

 

 

9.1.2 NSR Impact

NIA

9.2 Aggregated Ethernet/ SONET/ IRB Support
N/A

9.3. Services/JSF (JUNOS Services Framework) Impact
NIA

9.4 Multi-Chassis Support

Yes

9.5 64-Bit Support

Yes

9.6 IPv6 Support

No

9.7 Logical System Support

No

© Copyright 2012 Juniper Networks, Inc, — veer and Confidential —

 

Do not distribute outside of the company without the p ii ip i ing
Printed copies are for reference one
Template: J3,.02,P05.T01 —Ver. 1.1 Template Owner, Ramesh RN
Page 52

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173334
JUNIPer

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 59 of 64

 

RLI Number
Document Title

Document
Owner

 

zoe [tet ft

Juniper Advanced Anti-Malware
Service on SRX

‘Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

| Version Date

 

 

0§10/2523/204442015

 

10. SDK Impact

NIA

10.1 SDK Customer Usage
NIA

HIGHLY

© Copyright 2012 Juniper Networks, Inc, — ener and Confidential —

Do not distribute outside of the company without the p

Printed copies are for reference re
Template Owner; Ramesh RN

Template: J3,.02,P05.T01 —Ver. 1.1

Page 53

CONFIDENTIAL - SOURCE CODE

ip Ing

JNPR-FNJN_29002_ 00173335
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 60 of 64

 

RL! Number 23914 | 1.67 | 1
J | | De fi Document Title | Juniper Advanced Anti-Malware
NETWORKS: Service on SRX

Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date | 8510/2523/201-42015

11. JUNOS Ready Software considerations

NIA

 

 

 

© Copyright 2012 Juniper Networks, Inc, -— eee and Confidential —

 

Do not distribute outside of the company without the p p i ing
Printed copies are for reference one
Template: J3,.02,P05.T01 —Ver. 1.1 Template Owner: Ramesh RN

Page 54

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_29002 00173336
JUNIPer

Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 61 of 64

 

RLI Number
Document Title

Document
Owner

 

23914

a a |

Juniper Advanced Anti-Malware
Service on SRX

Hopper Wang, Xiaosong Yang, Ping
Wu, Andrew Onofreychuk, Lydia Zhao

 

| Version Date

 

 

0§10/2523/204442015

 

12. Notes

HIGHLY

© Copyright 2012 Juniper Networks, Inc, — ee and Confidential -

Do not distribute outside of the company without the p

Printed copies are for reference net
Template Owner: Ramesh RN

Template: J3.02,P05 701 —Ver. 1.1

Page 55

CONFIDENTIAL - SOURCE CODE

ip Ing

JNPR-FNJN_29002 00173337
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 62 of 64

 

RL! Number 23914

 

Document ‘Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

a ee

J [ | Pe f, Document Title | Juniper Advanced Anti-Malware
NET WO

Service on SRX

 

 

| Version Date | 0510/2523/201.42015

 

 

13. Glossary

AAMW - Advanced Anti-Malware

AFC - Application Filter Classification

PCP - Parsed Context Propagation

JDP! - Juniper Deep Packet Inspection

JSF - Juniper Service Framework

SD - Security Design

PKID - Public Key Infrastructure Daemon

IPFD - Security Intelligence feed handling Daemon

RTCOM - Real-Time Socket like API for TCP/UDP connection

© Copyright 2012 Juniper Networks, Inc, — eee and Confidential —

Do not distribute outside of the company without the p
Printed copies are for reference one

ip

Template: J3,.02,P05.T01 —Ver. 1.1 Template Owner: Ramesh RN

Page 56

HIGHLY CONFIDENTIAL - SOURCE CODE

JNPR-FNIJN_29002 00173338
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 63 of 64

 

 

 

 

RL! Number 23914 | 1.67 | 1
J [ | | Pe ( Document Title | Juniper Advanced Anti-Malware
NETWORKS Service on SRX
Document Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao
| Version Date 0510/2523/204-42015

 

 

 

 

14. Design Specification exception

<If you do not intend to provide design spec for this RLI/feature, please provide detailed explanation here.
Also include software director approval in section 20 (Review Comments) indicating his/her approval on
the Design Specification exception. If you plan provide Design Specification, mark this section as NA.>

© Copyright 2012 Juniper Networks, Inc. — eon eeaN and Confidential —

 

Do not distribute outside of the company without the p i ing
Printed copies are for reference si
Template: J3.02,P05,T01—Ver, 1.1 Template Owner: Ramesh RN
Page 57

HIGHLY CONFIDENTIAL - SOURCE CODE JNPR-FNJN_ 29002 00173339
Case 3:17-cv-05659-WHA Document 470-15 Filed 05/13/19 Page 64 of 64

 

RL Number 23914

JUNIPer

eT Service on SRX

Document

Hopper Wang, Xiaosong Yang, Ping
Owner Wu, Andrew Onofreychuk, Lydia Zhao

| Version Date | 9510/2523/20142015

15. Functional Specification Approver Checklist

[rez [1
Document Title Juniper Advanced Anti-Malware

 

Approver's checklist
(If you agree with the statements in the cell next to your
role, please sign and date in the Approved by column)

Org. Role

| Approved by
& date (or NA)

 

PLM Approver | The FS has detailed requirements for the feature and is
in-line with the customer/product requirements,

 

The FS has detailed functional and system scale &

 

 

 

 

 

 

SW Eng. SPEIS performance requirements and correctly captures the
—_ thie overallsystem impact
The FS has detailed functional and system scale eo
Sys Test Approver | performance requirements for use to create the feature
test plan
Information The FS has detailed functional and system scale &
Experience Approver performance requirements for use as input to create
the documentation plan
Archi Approver The FS has detailed functional and system scale &
rchitecture : : , z ;
Reviewer (optional) performance requirements and is consistent with
overall system architecture
Approver The FS has detailed functional and system scale &
Hardware (Optional) performance requirements and is consistent with the
Hiw design
Regression Approver The FS has detailed requirements that provide inputs
Test PP to identify the regression test plan
Program Approver The FS has detailed requirements and correctly
Mamt (Optional) captures the overall requirements for the feature
The FS captures the overall requirements for the
eres : rtonnt feature and provide inputs required to create any

Customer support plan document

Manufacturing Approver “The FS ‘correctly identifies any impact to Manufacturing ~

(Optional) | process

 

 

 

© Copyright 2012 Juniper Networks, Inc, — eee and Confidential —

Do not distribute outside of the company without the p
Printed copies are for reference net

Template: J3,.02,P05.T01—Ver 1.1 Template Owner: Ramesh RN

Page 58

HIGHLY CONFIDENTIAL - SOURCE CODE

 

ONPR-FNIN_29002__

 

 

00173340
